Exhibit 10.1

 

Execution Version

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

SEPTEMBER 28, 2018

 

AMONG

 

SM ENERGY COMPANY,

AS BORROWER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

 

BARCLAYS BANK PLC

BBVA COMPASS,

CAPITAL ONE, NATIONAL ASSOCIATION

ROYAL BANK OF CANADA,

AND

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

AS CO-DOCUMENTATION AGENTS,

 

AND

 

THE LENDERS PARTY HERETO

 

WITH

 

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGER AND

SOLE BOOKRUNNER

AND

JPMORGAN CHASE BANK, N.A., AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT LEAD ARRANGERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Types of Loans and Borrowings

32

Section 1.04

Terms Generally

32

Section 1.05

Accounting Terms and Determinations; GAAP

32

 

 

ARTICLE II THE CREDITS

33

Section 2.01

Elected Commitments

33

Section 2.02

Loans and Borrowings

33

Section 2.03

Requests for Borrowings

34

Section 2.04

Interest Elections

35

Section 2.05

Funding of Borrowings

37

Section 2.06

Termination of Elected Commitment Amounts; Optional Increase and Reduction of
Aggregate Elected Commitment Amounts

37

Section 2.07

Borrowing Base

40

Section 2.08

Letters of Credit

42

Section 2.09

Swingline Loans

48

Section 2.10

Cash Collateral for Defaulting Lenders

49

Section 2.11

Defaulting Lenders

51

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

53

Section 3.01

Repayment of Loans

53

Section 3.02

Interest

53

Section 3.03

Alternate Rate of Interest

54

Section 3.04

Prepayments

56

Section 3.05

Fees

58

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

59

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

59

Section 4.02

Presumption of Payment by the Borrower

60

Section 4.03

Certain Deductions by the Administrative Agent

61

Section 4.04

Disposition of Proceeds

61

 

i

--------------------------------------------------------------------------------


 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

61

Section 5.01

Increased Costs

61

Section 5.02

Break Funding Payments

63

Section 5.03

Taxes

64

Section 5.04

Designation of Different Lending Office

67

Section 5.05

Illegality

67

Section 5.06

Replacement of Lenders

68

 

 

ARTICLE VI CONDITIONS PRECEDENT

69

Section 6.01

Effective Date

69

Section 6.02

Each Credit Event

72

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

73

Section 7.01

Organization; Powers

73

Section 7.02

Authority; Enforceability

73

Section 7.03

Approvals; No Conflicts

73

Section 7.04

Financial Condition; No Material Adverse Change

74

Section 7.05

Litigation

74

Section 7.06

Environmental Matters

74

Section 7.07

Compliance with the Laws and Agreements; No Defaults

75

Section 7.08

Investment Company Act; Commodity Exchange Act

76

Section 7.09

Taxes

76

Section 7.10

ERISA

76

Section 7.11

Disclosure; No Material Misstatements

77

Section 7.12

Insurance

78

Section 7.13

Restriction on Liens

78

Section 7.14

Subsidiaries

78

Section 7.15

Location of Business and Offices

78

Section 7.16

Properties; Titles, Etc.

78

Section 7.17

Maintenance of Properties

79

Section 7.18

Use of Loans and Letters of Credit

80

Section 7.19

Solvency

80

Section 7.20

Gas Imbalances, Prepayments

80

Section 7.21

Marketing of Production

80

Section 7.22

Swap Agreements and Qualified ECP Guarantor

81

Section 7.23

Anti-Terrorism Laws

81

Section 7.24

Anti-Corruption Laws and Sanctions

82

Section 7.25

EEA Financial Institutions

82

Section 7.26

Beneficial Ownership Regulation

82

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

82

Section 8.01

Financial Statements; Ratings Change; Other Information

82

Section 8.02

Notices of Material Events

85

Section 8.03

Existence; Conduct of Business

85

Section 8.04

Payment of Obligations

85

 

ii

--------------------------------------------------------------------------------


 

Section 8.05

Performance of Obligations under Loan Documents

85

Section 8.06

Operation and Maintenance of Properties

86

Section 8.07

Insurance

86

Section 8.08

Books and Records; Inspection Rights

87

Section 8.09

Compliance with Laws

87

Section 8.10

Environmental Matters

87

Section 8.11

Further Assurances

88

Section 8.12

Reserve Reports

89

Section 8.13

Title Information

89

Section 8.14

Additional Collateral; Additional Guarantors

90

Section 8.15

ERISA Compliance

92

Section 8.16

Unrestricted Subsidiaries

92

Section 8.17

Accounts

93

Section 8.18

Post-Closing Title

93

Section 8.19

Post-Closing Amendment to Securities Account Control Agreement

93

 

 

ARTICLE IX NEGATIVE COVENANTS

93

Section 9.01

Financial Covenants

93

Section 9.02

Debt

94

Section 9.03

Liens

95

Section 9.04

Dividends, Distributions, Redemptions and Restricted Payments, Redemption of
Other Debt

96

Section 9.05

Investments, Loans and Advances

97

Section 9.06

Designation of Material Subsidiaries

98

Section 9.07

Nature of Business; International Operations

98

Section 9.08

Proceeds of Loans

99

Section 9.09

ERISA Compliance

99

Section 9.10

Sale or Discount of Receivables

100

Section 9.11

Mergers, Etc.

100

Section 9.12

Sale of Properties

101

Section 9.13

Environmental Matters

101

Section 9.14

Transactions with Affiliates

101

Section 9.15

Subsidiaries

102

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

102

Section 9.17

Swap Agreements

102

Section 9.18

Release of Liens

104

Section 9.19

Designation and Conversion of Restricted and Unrestricted Subsidiaries

105

Section 9.20

Unrestricted Subsidiaries

105

Section 9.21

Sanctions

106

Section 9.22

Anti-Corruption Laws

106

Section 9.23

Marketing Activities

106

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

106

Section 10.01

Events of Default

106

 

iii

--------------------------------------------------------------------------------


 

Section 10.02

Remedies

108

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

109

Section 11.01

Appointment; Powers

109

Section 11.02

Duties and Obligations of Administrative Agent

110

Section 11.03

Action by Administrative Agent

111

Section 11.04

Reliance by Administrative Agent

111

Section 11.05

Subagents

112

Section 11.06

Resignation or Removal of Administrative Agent

112

Section 11.07

Administrative Agent as Lender

113

Section 11.08

No Reliance

113

Section 11.09

Authority of Administrative Agent to Release Collateral and Liens

113

Section 11.10

Co-Syndication Agents and Co-Documentation Agents

114

Section 11.11

Administrative Agent May File Proofs of Claim

114

 

 

ARTICLE XII MISCELLANEOUS

115

Section 12.01

Notices

115

Section 12.02

Waivers; Amendments

116

Section 12.03

Expenses, Indemnity; Damage Waiver

117

Section 12.04

Successors and Assigns

120

Section 12.05

Survival; Revival; Reinstatement

123

Section 12.06

Counterparts; Integration; Effectiveness

124

Section 12.07

Severability

125

Section 12.08

Right of Setoff

125

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

125

Section 12.10

Headings

126

Section 12.11

Confidentiality

127

Section 12.12

Interest Rate Limitation

128

Section 12.13

EXCULPATION PROVISIONS

128

Section 12.14

Existing Credit Agreement

129

Section 12.15

Collateral Matters; Swap Agreements

130

Section 12.16

No Third Party Beneficiaries

130

Section 12.17

USA Patriot Act Notice

130

Section 12.18

Keepwell Understanding

131

Section 12.19

Arm’s-Length Transaction

131

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

131

 

Annex I

List of Maximum Credit Amounts and Elected Commitments

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Compliance Certificate

 

Exhibit C

Security Instruments

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit D

Form of Assignment and Assumption

 

Exhibit E

Form of Elected Commitment Increase Certificate

 

Exhibit F

Form of Additional Lender Certificate

 

Exhibit G

Reaffirmation Agreement

 

Exhibit H

Form of Guaranty Agreement

 

Exhibit I

Form of Tax Compliance Certificates

 

 

 

 

Schedule 1.01

Existing Letters of Credit

 

Schedule 7.05

Litigation

 

Schedule 7.14

Subsidiaries and Partnerships; Non-Material Subsidiaries

 

Schedule 7.20

Gas Imbalances

 

Schedule 7.21

Marketing of Production

 

Schedule 7.22

Swap Agreements

 

Section 9.02(b)

Existing Debt

 

Schedule 9.05(a)

Investments

 

Schedule 9.05(h)

Existing Investments (Non-Oil and Gas)

 

 

v

--------------------------------------------------------------------------------


 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 28, 2018,
is by and among SM ENERGY COMPANY, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”); each of the Lenders from
time to time party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION (in its
individual capacity, “Wells Fargo”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, by operation of
law or as otherwise provided herein, the “Administrative Agent”); BANK OF
AMERICA, N.A. AND JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents; and
Barclays Bank PLC, BBVA Compass, Capital One, National Association, Royal Bank
of Canada and The Bank of Nova Scotia, Houston Branch, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

RECITALS

 

(A)                               The Borrower, the Administrative Agent named
therein, the lenders party thereto and the other agents and parties referred to
therein entered into that certain Credit Agreement dated as of January 27, 2003
(the “Original Credit Agreement”), which was amended and restated by that
certain Amended and Restated Credit Agreement dated as of April 7, 2005, among
the Borrower, the Administrative Agent named therein, the lenders party thereto
and the other agents and parties referred to therein, as amended by that certain
First Amendment to Amended and Restated Credit Agreement dated as of March 19,
2007 (the “Amended and Restated Credit Agreement”).

 

(B)                               The Amended and Restated Credit Agreement was
amended and restated by that certain Second Amended and Restated Credit
Agreement dated as of April 10, 2008, among the Borrower, the Administrative
Agent named therein, the lenders party thereto and the other agents and parties
referred to therein (the “Second Amended and Restated Credit Agreement”).

 

(C)                               The Second Amended and Restated Credit
Agreement was amended and restated by that certain Third Amended and Restated
Credit Agreement dated as of April 14, 2009, among the Borrower, the
Administrative Agent named therein, the lenders party thereto and the other
agents and parties referred to therein (the “Third Amended and Restated Credit
Agreement”).

 

(D)                               The Third Amended and Restated Credit
Agreement was amended and restated by that certain Fourth Amended and Restated
Credit Agreement dated as of May 27, 2011, among the Borrower, the
Administrative Agent, the lenders party thereto and the other agents and parties
referred to therein (the “Fourth Amended and Restated Credit Agreement”).

 

(E)                                The Fourth Amended and Restated Credit
Agreement was amended and restated by that certain Fifth Amended and Restated
Credit Agreement dated as of April 12, 2013, among the Borrower, the
Administrative Agent, the lenders party thereto and the other agents and parties
referred to therein (as amended, modified or supplemented prior to the Effective
Date, the “Existing Credit Agreement”).

 

(F)                                 The Borrower, the Administrative Agent, the
Lenders (as defined below) and the other agents and parties hereto desire to
amend and restate the Existing Credit Agreement, such restatement to supplement
and replace the Existing Credit Agreement without affecting the

 

1

--------------------------------------------------------------------------------


 

requirements thereof with respect to periods occurring, or measured by dates,
prior to the Effective Date (as defined below).

 

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows, in doing so amending and restating in its
entirety the Existing Credit Agreement effective as of the Effective Date
without affecting the requirements of the Existing Credit Agreement existing, or
measured by dates or periods, prior to the Effective Date, as more fully set
forth herein.

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                 Terms Defined Above.  As used in this Agreement (as
defined below), each capitalized term defined above has the meaning indicated
above.

 

Section 1.02                 Certain Defined Terms.  As used in this Agreement,
the following capitalized terms have the meanings specified below: “2022 Notes”
means those certain 6.125% Senior Notes of the Borrower due 2022 in a principal
amount as of the Effective Date of $476,796,000.00.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any Deposit Account, Securities
Account or Commodity Account maintained by any Loan Party, in each case, among
the Administrative Agent, the applicable Loan Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodity
Account is maintained.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Elected Commitment Amounts” at any time means the sum of the Elected
Commitments, as the same may be increased, reduced or terminated pursuant to
Section 2.06(c).  As of the Effective Date, the Aggregate Elected Commitment
Amounts are $1,000,000,000.00.

 

“Aggregate Maximum Credit Amounts” at any time means the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant
to Section 2.06.  As of the Effective Date, the Aggregate Maximum Credit Amounts
are $2,500,000,000.00.

 

“Aggregate Revolving Credit Exposures” means at any time the aggregate amount of
the Revolving Credit Exposures of all of the Lenders.

 

“Agreement” means this Sixth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%), provided that, for
the purpose of this definition, the LIBO Rate used to determine the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one-month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m., London time on such day, subject
to the interest rate floors set forth herein.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 3.03 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States of America that are applicable to Borrower or its Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.23.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:

 

3

--------------------------------------------------------------------------------


 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

³25% <50%

 

³50% <75%

 

³75% <90%

 

>90%

Eurodollar Loans

 

1.500%

 

1.750%

 

2.000%

 

2.250%

 

2.500%

ABR Loans or Swingline Loans

 

0.500%

 

.750%

 

1.000%

 

1.250%

 

1.500%

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.500%

 

0.500%

 

0.500%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then until such time as the Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Elected Commitment Amounts represented by such Lender’s Elected
Commitment as of the Effective Date, as such percentage is set forth on Annex I
(as may be (a) modified from time to time pursuant to Section 2.06 and
(b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b)).

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

 

4

--------------------------------------------------------------------------------


 

Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

 

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time and consistent with the
bank price deck used at such time by the Administrative Agent with respect to
similar oil and gas reserve-based credits for similarly situated borrowers.

 

“Bank Products” means any of the following bank services:  (a) commercial and
corporate credit cards, including purchase cards, (b) stored value cards, and
(c) treasury management services (including, without limitation, sweep,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Restricted Subsidiary.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of a Loan Party required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.02(i), or Section 9.12.

 

“Borrowing Base Increase Lenders” means, at any time while no Loan or LC
Exposure is outstanding, Lenders having equal to or greater than ninety-four
percent (94%) of the Aggregate Elected Commitment Amounts (disregarding any
Defaulting Lender’s Elected Commitment) and, at any time while any Loan or LC
Exposure is outstanding, Lenders holding equal to or greater than ninety-four
percent (94%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c) and disregarding
the outstanding aggregate principal amount of the Loans and participation
interests in Letters of Credit of any Defaulting Lender).

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Aggregate Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina; Denver, Colorado; or
Houston, Texas are authorized or required by law to remain closed; and if such
day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which dealings in dollar deposits are carried out
in the London interbank market (or any market replacement index thereof pursuant
to Section 3.03).

 

“Call Spread Counterparties” means one or more financial institutions selected
by the Borrower.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Disbursements, cash or deposit account balances
or, if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Casualty Event” means any uninsured loss, uninsured casualty or other uninsured
damage to, or any nationalization, taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of any Loan Party having a
fair market value in excess of $25,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated or appointed by the board of
directors of the Borrower or approved by the board of directors of the Borrower
for consideration by shareholders for election nor (ii) appointed or elected by
directors so nominated, appointed or approved.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date or
(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued

 

6

--------------------------------------------------------------------------------


 

after the Effective Date; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted or issued.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (except as otherwise provided herein).

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income (or
loss) of any Person in which the Borrower or any Consolidated Restricted
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Restricted Subsidiaries in accordance with GAAP) or of any
Unrestricted Subsidiary, except to the extent of the amount of dividends,
interest payments or distributions actually paid in cash during such period by
such other Person or such Unrestricted Subsidiary to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) any non-cash gains or losses during such period;
(d) any gains or losses attributable to writeups or writedowns of assets,
including impairments of oil and gas properties; (e) mark-to-market adjustments
related to the utilization of derivative instruments; (f) changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan; (g) any gain or loss realized upon the sale or other
disposition of any Property (including pursuant to any sale/leaseback
transaction) which is not sold or otherwise disposed of

 

7

--------------------------------------------------------------------------------


 

in the ordinary course of business and any gain or loss realized upon the sale
or other disposition of any Equity Interests of any Person; (h) any
extraordinary or nonrecurring gains or losses, together with any related
provision for taxes on such gains or losses and all related fees and expenses;
(i) the cumulative effect of a change in accounting principles; (j) income or
loss attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued);  and (k) all deferred financing costs written off,
and premiums paid, in connection with any early extinguishment of Indebtedness.

 

“Consolidated Restricted Subsidiaries” means the Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Notes” means any senior unsecured Debt securities (whether
registered or privately placed) issued by the Borrower which are convertible
into Equity Interests of the Borrower (other than Disqualified Capital Stock)
incurred in compliance with the terms of this Agreement, including Section 9.02,
pursuant to a Convertible Notes Indenture.

 

“Convertible Notes Indenture” means any indenture among the Borrower, as issuer,
the subsidiary guarantors (if any) party thereto from time to time and the
trustee named therein, pursuant to which any Convertible Notes are issued.

 

“Debt” means, for any Person, the sum of the following (without duplication):

 

(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;

 

(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit;

 

(c) all obligations of such Person to pay the deferred purchase price of
Property or services (excluding accounts payable incurred in the ordinary course
of business which are not greater than one hundred twenty (120) days past the
date of invoice or which are being contested in good faith by appropriate
action, if required, and for which adequate reserves have been maintained in
accordance with GAAP);

 

(d) all obligations under Capital Leases;

 

(e) all obligations under Synthetic Leases;

 

8

--------------------------------------------------------------------------------


 

(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person (the amount of such indebtedness being deemed to be the
lesser of the fair market value of such Property or the principal amount of such
Debt);

 

(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss;

 

(h) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others for the purpose of assuring a creditor against loss of a
Debt;

 

(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than in the ordinary course of business;

 

(j) any Debt (as defined in the other clauses of this definition) of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;

 

(k) Disqualified Capital Stock; and

 

(l) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.

 

The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP; provided, however, the contingent
obligations of Borrower or any Subsidiary of Borrower pursuant to any purchase
and sale agreement, stock purchase agreement, merger agreement or similar
agreement shall not constitute “Debt” within this definition so long as none of
same contains an obligation to pay money over time.  It is hereby understood and
agreed that in calculating the amount of Debt in respect of borrowed money, the
effect of FASB ASC 815-10 shall be disregarded.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.11(b), any Lender (a) which has
defaulted in its obligation to fund Loans hereunder within two Business Days
after the date required to be funded by it hereunder, (b) which has failed to
fund any portion of its participations in LC

 

9

--------------------------------------------------------------------------------


 

Disbursements or participations in Swingline Loans required to be funded by it
hereunder within two Business Days after the date required to be funded by it
hereunder, (c) which has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (d) which has notified the Administrative Agent, the Borrower,
the Issuing Lender or the Swingline Lender, or has stated publicly, that such
Lender will not comply with all or any of its funding obligations under this
Agreement, (e) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (e) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (f) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become subject to a Bail-In Action; provided that (x) a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or an instrumentality thereof and (y) the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender or Person under the Dutch Financial
Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not be deemed an event described in clause (f) hereof so long
as, in the case of each of clauses (x) and (y), such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under one or more of clauses (a) through
(f) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.11(b)) upon
delivery of written notice of such determination to the Borrower, the Issuing
Bank, the Swingline Lender and each Lender.

 

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC

 

10

--------------------------------------------------------------------------------


 

Exposure or other obligations hereunder outstanding and all of the Elected
Commitments are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any jurisdiction within the United States.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration, non-cash abandonment, noncash impairment
charges and other noncash charges, minus all noncash income added to
Consolidated Net Income.  Noncash charges include mark-to-market adjustments
related to the utilization of derivative instruments and changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan.  EBITDAX for any Rolling Period (a) shall be adjusted on a
pro forma basis for Material Dispositions (without duplication of any netting of
acquisitions of Property pursuant to the definition thereof) of Oil and Gas
Properties (net of Material Acquisitions of Oil and Gas Properties during any
such Rolling Period) and (b) may, at the option of the Borrower, be adjusted on
a pro forma basis for Material Acquisitions of Oil and Gas Properties (net of
Material Dispositions (without duplication of any netting of acquisitions of
Property pursuant to the definition thereof) of Oil and Gas Properties during
any such Rolling Period) as if such Material Acquisitions or Material
Dispositions, if any, had occurred on the first day of such Rolling Period.

 

For purposes of calculating the financial ratio set forth in Sections 9.02(i),
9.04(a)(vi), 9.04(b)(v), or 9.05(k) on a pro forma basis for the Rolling Periods
ending June 30, 2018 and September 30, 2018, EBITDAX shall be deemed equal to
the amount of (a) EBITDAX for such fiscal quarter multiplied by (b) 4.

 

For the purposes of calculating the financial ratio set forth in
(a) Section 9.01(a) for each of the Rolling Periods ending on or prior to
June 30, 2019 and (b) Sections 9.02(i), 9.04(a)(vi), 9.04(b)(v), or 9.05(k) on a
pro forma basis for each of the Rolling Periods ending December 31, 2018 and
ending on or prior to June 30, 2019, EBITDAX in either case shall be deemed
equal to the amount of (i)  EBITDAX for such Rolling Period multiplied by
(ii) the factor for such Rolling Period set forth in the table below:

 

Rolling Period Ending

 

Factor

December 31, 2018

 

4

March 31, 2019

 

2

June 30, 2019

 

4/3

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

 

11

--------------------------------------------------------------------------------


 

Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Elected Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
“Elected Commitment” may be (a) modified from time to time pursuant
to Section 2.06 and (b) modified from time to time pursuant to assignments by or
to such Lender pursuant to Section 12.04(b).  The amount representing each
Lender’s Elected Commitment shall at any time be such Lender’s Applicable
Percentage of the Aggregate Elected Commitment Amounts.  The amount of each
Lender’s initial Elected Commitment is set forth opposite such Lender’s name on
Annex I under the caption “Elected Commitment.”

 

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(E).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to pollution, health, safety, the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
For purposes of this definition, Section 7.06 and Section 8.10, the term “oil”
shall have the meaning specified in OPA, the terms “hazardous substance” and
“release” (or “threatened release”) have the meanings specified in CERCLA, the
terms “solid waste” and “disposal” (or “disposed”) have the meanings specified
in RCRA and the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event any of OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such

 

12

--------------------------------------------------------------------------------


 

broader meaning shall apply subsequent to the effective date of such amendment
and (b) to the extent the laws of the state or other jurisdiction in which any
Property of the Borrower or any Subsidiary is located establish a meaning for
“oil,” “hazardous substance,” “release,” “solid waste,” “disposal” or “oil and
gas waste” which is broader than that specified in either OPA, CERCLA, RCRA or
Section 91.1011, such broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests, joint
venture interest or interests in comparable entities, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “reportable event” described in section 4043(c) of
ERISA and the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA have been
waived, (b) any failure by any Plan to satisfy the Pension Funding
Rules applicable to such Plan, whether or not waived, (c) the withdrawal of the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(d) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (e) the institution
of proceedings to terminate a Plan by the PBGC or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation

 

13

--------------------------------------------------------------------------------


 

and maintenance of Oil and Gas Properties each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens that arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory, customary or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (g) Liens on existing and future
cash, U.S. government securities, and letters of credit securing or supporting
Swap Agreements permitted pursuant to Section 9.17; (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases (including Synthetic
Leases) entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease; provided, further that
(i) Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens and (ii) the term “Excepted Liens”
shall not include any Lien securing Debt for borrowed money other than the
Indebtedness.

 

“Excluded Account” has the meaning assigned to such term in the Security
Agreement.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either the (a) pledge of all of the Equity Interests of such Subsidiary as
collateral or (b) guaranteeing by such Subsidiary of the Indebtedness, would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

 

14

--------------------------------------------------------------------------------


 

“Excluded Swap Obligations” means, with respect to the Borrower or any
Guarantor, any Indebtedness in respect of any Swap Agreement if, and to the
extent that, all or a portion of the guarantee of the Borrower or of such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Borrower’s or of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time of such guarantee of the Borrower or of such Guarantor or the grant of such
security interest becomes effective with respect to such Indebtedness in respect
of any Swap Agreement.  If any Indebtedness in respect of any Swap Agreement
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Indebtedness that is attributable to any
swaps (including individual transactions), and the related confirmations under
any such master agreement for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.06), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c), (d) any United States withholding tax imposed under FATCA, or
(e) any withholding tax that is attributable to such Foreign Lender’s failure to
comply with Section 5.03(f).

 

“Executive Order” has the meaning assigned to such term in Section 7.23.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that in no event shall the Federal
Funds Effective Rate be less than 0%.

 

15

--------------------------------------------------------------------------------


 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Restricted Subsidiaries referred to in
Section 7.04(a).

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Borrower or one or more Domestic Subsidiaries.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Disbursements as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Funded Debt” means the principal amount of all Debt other than (a) contingent
obligations in respect of Debt described clause (b) of the definition of “Debt”,
(b) Debt described in clauses (c), (i), (j), (k), and (l) of the definition of
“Debt” and (c) Debt described in clauses (f), (g) or (h) of the definition of
“Debt” in respect of Debt of other Persons described in clauses (a) or (b) of
this definition of “Funded Debt”.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including,

 

16

--------------------------------------------------------------------------------


 

without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.

 

“Guarantors” means each Subsidiary that is both a Restricted Subsidiary and a
Material Subsidiary other than any Excluded Foreign Subsidiary.  As of the
Effective Date, there are no Guarantors.

 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit H, as the same may be amended, modified or
supplemented from time to time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, including, without limitation, all interest on
any of the Loans (including any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency, or
reorganization of any Loan Party (or would accrue but for the operation of
applicable bankruptcy and insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Lender Swap Provider under any Swap Agreement with the Borrower or
any Restricted Subsidiary including any Swap Agreement in existence prior to the
date hereof but excluding, in the case of all Swap Agreements, whether currently
in existence or entered into after the date hereof, any additional transactions
or confirmations entered into (i) after such Lender Swap Provider ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Lender Swap
Provider to another Lender Swap Provider that is not a Lender or an Affiliate of
a Lender; (c) to any Bank Products Provider in respect of Bank Products; and
(d) all renewals, extensions and/or rearrangements of any of the above; provided
that solely with respect to the Borrower or any Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act or

 

17

--------------------------------------------------------------------------------


 

any regulations promulgated thereunder, Excluded Swap Obligations of such Person
shall in any event be excluded from “Indebtedness” owing by such Person, as
applicable.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means the report made by or under the supervision of
the most senior employee of the Borrower who has direct oversight for
engineering and evaluation dated as of July 10, 2018, with respect to the value
of the Oil and Gas Properties of the Loan Parties as of July 1, 2018.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than any
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan (other than any Swingline Loan), the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) as to any Swingline Loan, the day such Swingline Loan is paid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect or, with the consent of each Lender,
twelve months thereafter; provided, that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

18

--------------------------------------------------------------------------------


 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business),
or (c) the entering into of any guarantee (excluding performance guarantees) of,
or other contingent obligation (including the deposit of any Equity Interests to
be sold) with respect to, Debt or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.

 

“Investment Grade Rating” means an issuer or family rating of the Borrower of at
least Baa3 from Moody’s or BBB- from S&P, each with stable or positive outlook,
unless one of the two ratings is two or more categories lower than the other and
the category that is one above the lower rating is not BBB-/Baa3 or better.

 

“Investment Grade Rating Date” means the date on which the Borrower achieves an
Investment Grade Rating.

 

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

“LC Commitment” at any time means $50,000,000.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a

 

19

--------------------------------------------------------------------------------


 

party hereto pursuant to an Assignment and Assumption, and any Person that shall
have become a party hereto pursuant to Section 2.06(c).  Unless the context
otherwise requires, the term “Lender” includes the Swingline Lender.

 

“Lender Swap Provider” means any (a) Person (i) that is a party to a Swap
Agreement with the Borrower or any Restricted Subsidiary and (ii) that entered
into such Swap Agreement while (or before, so long as such Person became a
Lender or an Affiliate of a Lender after entering into such Swap Agreement) such
Person was a Lender or an Affiliate of a Lender, whether or not such Person at
any time ceases to be a Lender or an Affiliate of a Lender, as the case may be,
or (b) assignee of any Person described in clause (a) above so long as such
assignee is a Lender or an Affiliate of a Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and each letter of credit outstanding under the Existing Credit Agreement
immediately prior to the Effective Date, including those listed on Schedule
1.01.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b), with respect to any Eurodollar Borrowing for
any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period;
provided that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided further that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding the above, (x) to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 2.11(b), in the event that a Replacement Rate with
respect to the LIBO Rate is implemented then all references herein to the LIBO
Rate shall be deemed references to such Replacement Rate and (z) if the LIBO
Rate or any Replacement Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall not include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary of the
Borrower that is a Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.

 

“Majority Lenders” means, (i) at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
Aggregate Elected Commitment Amounts of all Non-Defaulting Lenders; and (ii) at
any time while any Loans or LC Exposure is outstanding, Non-Defaulting Lenders
holding more than fifty percent (50%) of the outstanding aggregate principal
amount of the Loans of all Non-Defaulting Lenders and participation interests in
Letters of Credit of all Non-Defaulting Lenders (without regard to any sale by a
Non-Defaulting Lender of a participation in any Loan or Letter of Credit under
Section 12.04(c)).

 

“Material Acquisition” means all acquisitions of Property during any Rolling
Period if such acquisitions, in the aggregate, would increase EBITDAX by ten
percent (10%) or more on a pro forma basis had they occurred on the first day of
such Rolling Period.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

 

“Material Disposition” means all sales, transfers, assignments and other
dispositions of Property (net of any simultaneous or related acquisitions of
Property) during any Rolling Period if such sales, transfers, assignments, and
dispositions, in the aggregate would decrease EBITDAX by ten percent (10%) or
more on a pro forma basis had they occurred on the first day of such Rolling
Period.

 

21

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding (a) solely for purposes of Section 10.01, $50,000,000.00 and (b) for
all other purposes in this Agreement, $25,000,000.00.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be (after giving effect to any legally enforceable netting
agreement relating to such Swap Agreements) (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Material Subsidiary” means a Subsidiary of Borrower that owns a Substantial
Portion of the Property of Borrower and its Subsidiaries; provided, that
non-Material Subsidiaries shall not own Property which represents more than 12%
of the consolidated assets of the Borrower and its Subsidiaries or property
which is responsible for more than 12% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries, in each case, in
the aggregate as would be shown in the consolidated financial statements of the
Borrower and its Subsidiaries on the first day of the twelve-month period ending
with the month in which such determination is made (or if financial statements
have not been delivered hereunder for that month which begins the twelve-month
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

 

“Maturity Date” means the date that is the earlier of (a) September 28, 2023
(the “Scheduled Maturity Date”) and (b)  August 16, 2022 to the extent that, on
or before such date, the 2022 Notes are not repurchased, redeemed or refinanced
to have a maturity date at least ninety-one (91) days after the Scheduled
Maturity Date unless, on August 16, 2022, both (i) the aggregate outstanding
principal amount of the 2022 Notes is not more than $100,000,000.00 and
(ii) after giving pro forma effect to the repayment in full at maturity of the
2022 Notes then outstanding, the aggregate amount of unrestricted cash and
unrestricted Investments of the types permitted by Sections 9.05(c), (d),
(e) and (f), in each case, held by the Borrower and its Consolidated Restricted
Subsidiaries plus the amount of Unused Availability is at least $300,000,000.00.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a)   modified from time to time pursuant to Section 2.06 or
(b) modified from time to time pursuant to any assignment permitted
by Section 12.04(b).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

22

--------------------------------------------------------------------------------


 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) of ERISA.

 

“Net Equity Proceeds” means for any issuance of Equity Interests of or capital
contribution to the Borrower, the gross cash proceeds from such issuance of
Equity Interests or capital contribution, net of attorneys’ fees, accountants’
fees and other customary fees and expenses (including fees and expenses of
investment bankers or placement agents) paid by the Borrower in connection
therewith.

 

“Net Profits Interest Bonus Plan” means the Net Profits Interest Bonus Plan
adopted by the Borrower’s Board of Directors, as amended by the Borrower’s Board
of Directors on July 30, 2010.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the

 

23

--------------------------------------------------------------------------------


 

Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise expressly
provided herein, all references in this Agreement to “Oil and Gas Properties”
refer to Oil and Gas Properties owned by the Borrower and its Restricted
Subsidiaries, as the context requires.

 

“Other Agents” has the meaning assigned to such term in Section 12.19.

 

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes that arise from any payment made
hereunder, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in Sections 412, 430 and 436 of the Code and Sections 302 and 303 of
ERISA.

 

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Borrower from the Call Spread Counterparties to hedge
the Borrower’s payment and/or delivery obligations due upon conversion of any
Convertible Notes.

 

24

--------------------------------------------------------------------------------


 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any portion of Debt permitted under Section 9.02(b) or Section 9.02(i) (the
“Refinanced Debt”); provided that (a) such new Debt is in an aggregate principal
amount not in excess of the sum of (i) the aggregate principal amount then
outstanding of the Refinanced Debt (or, if the Refinanced Debt is exchanged or
acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) and
(ii) an amount necessary to pay any customary fees and expenses, including
premiums, related to such exchange or refinancing; (b) such new Debt has a
stated maturity no earlier than the stated maturity of the Refinanced Debt and
an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt does not contain any covenants which are more onerous to any
Loan Party than those imposed by the Refinanced Debt and (d) such new Debt (and
any guarantees thereof) is subordinated in right of payment to the Indebtedness
(or, if applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt and is otherwise subordinated on terms substantially reasonably
satisfactory to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Pledge - Borrower” means that certain Third Amended and Restated Pledge and
Security Agreement dated as of the Effective Date, between the Borrower and the
Administrative Agent, pledging to the Administrative Agent as security for the
Indebtedness (i) all Equity Interests held by the Borrower in any Guarantors and
(ii) any Equity Interests of an Excluded Foreign Subsidiary required to be
pledged pursuant to Section 8.14(b), as the same may be amended, modified or
supplemented from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

 

25

--------------------------------------------------------------------------------


 

“Projected Volume” means, at any time, the Borrower’s reasonably anticipated
projected future production from Oil and Gas Properties of the Borrower and the
other Loan Parties.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Acquisition Properties” has the meaning assigned to such term in
Section 9.17(f).

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” or “Proved” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following:  (a) “Developed Producing Reserves”
(b) “Developed Non-Producing Reserves” or (c) “Undeveloped Reserves”.

 

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Oil and Gas Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Loan Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck.

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each of the
Borrower and each Guarantor that has total assets exceeding $10,000,000 at the
time any guaranty of obligations under such Swap Agreement or grant of the
relevant security interest becomes effective or such other Person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Reaffirmation Agreements” means, collectively, each of the Reaffirmation
Agreements dated as of April 10, 2008, April 14, 2009, May 27, 2011 and
April 12, 2013, by the Borrower in favor of the Administrative Agent, and that
certain Reaffirmation Agreement dated as of the Effective Date, by the Borrower
in favor of the Administrative Agent, in substantially the form of Exhibit G
hereto, as the same may from time to time be amended, modified, supplemented or
restated.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Redemption” means the repurchase, redemption, prepayment, repayment (other than
scheduled mandatory payments), defeasance or any other acquisition or retirement
for value (other than scheduled mandatory payments) (or the segregation of funds
with respect to any of the foregoing) of the Material Indebtedness; provided,
however, the term Redemption shall not include

 

26

--------------------------------------------------------------------------------


 

early termination of a Swap Agreement due to an ISDA “Termination Event” to the
extent the amount due at termination does not exceed $50,000,000.  “Redeem” has
the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Replacement Rate” has the meaning set forth in Section 3.03(b).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
Proved Reserves attributable to the Oil and Gas Properties of the Loan Parties,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time.

 

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any financial officer or any vice president of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether by
division, in cash, securities or other Property) with respect to any Equity
Interests in the Borrower or any of its Subsidiaries, or any payment (whether by
division, in cash, securities or other Property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any of its Subsidiaries or any option, warrant or other right to
acquire any such Equity Interests in the Borrower or any of its Subsidiaries.

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

27

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its Swingline Loans at such time.

 

“Rolling Period” means (a) for the fiscal quarter ending on June 30, 2018 and
the fiscal quarter ending on September 30, 2018, such fiscal quarter, (b) for
the fiscal quarters ending on December 31, 2018, March 31, 2019, and June 30,
2019, the applicable period commencing on October 1, 2018 and ending on the last
day of such applicable fiscal quarter, and (c) for each fiscal quarter
thereafter, any period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“Scheduled Maturity Date” has the meaning assigned to such term in the
definition of the term “Maturity Date”.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Bank Products Providers and Lender Swap Providers, and
“Secured Party” means any of them individually.

 

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
by and among the Borrower, the Guarantors party thereto from time to time, the
Administrative Agent and the other parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

“Security Instruments” means any Guaranty Agreement, the Pledge - Borrower, the
Security Agreement, the Reaffirmation Agreements, any Account Control Agreements
and all assignments, mortgages, deeds of trust, amendments and/or supplements to
mortgages or deeds of trust, and all other agreements, instruments or
certificates described or referred to in Exhibit C, and any and all other
agreements, instruments or certificates now or hereafter executed and delivered
by the Borrower or any other Person (other than Swap Agreements with the Lenders
or any Affiliate of a Lender or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Indebtedness
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt” shall mean the collective reference to any Debt of any Loan
Party contractually subordinated in right and time of payment to the
Indebtedness and containing such other terms and conditions, in each case as are
satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency), or (b) in the case of a partnership of which any general
partnership interests are, as of such date, Controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean a subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would

 

29

--------------------------------------------------------------------------------


 

be shown in the consolidated financial statements of the Borrower and its
Subsidiaries on the first day of the twelve-month period ending with the month
in which such determination is made (or if financial statements have not been
delivered hereunder for that month which begins the twelve-month period, then
the financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Supermajority Lenders” means, (i) at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Elected Commitment Amounts of all
Non-Defaulting Lenders; and (ii) at any time while any Loan or LC Exposure is
outstanding, Non-Defaulting Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Non-Defaulting Lenders
(without regard to any sale by a Non-Defaulting Lender of a participation in any
Loan or Letter of Credit under Section 12.04(c)).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act) or any combination of these
transactions, including all transactions of any kind, and the related
confirmations, that are subject to the terms and conditions of, or governed by,
any form of master agreement published by any master agreement including any
such obligations or liabilities under any such master agreement (in each case,
together with any related schedules); provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Monetization” means assignment, termination, unwinding, monetization or
transfer (by novation or otherwise) any Swap Agreements in respect of
commodities.

 

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.09.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

30

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees, or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Elected Commitments.

 

“Total Funded Debt” means, at any date, all Funded Debt of the Borrower and its
Consolidated Restricted Subsidiaries on a consolidated basis and, calculated net
of unrestricted cash and cash equivalents, in each case, held by the Borrower
and its Consolidated Restricted Subsidiaries, which netted cash and cash
equivalents amount shall be (a) in an amount not to exceed $50,000,000 if there
are any Loans outstanding on such date and (b) in an unlimited amount if there
are no Loans outstanding on such date.

 

“Total Funded Debt to EBITDAX Ratio” shall mean, as of any date of
determination, the ratio of (a) Total Funded Debt as of such date of
determination to (b) EBITDAX for such period.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Loan Party, the execution, delivery and performance by
such Loan Party of each Loan Document to which it is a party, the guaranteeing
of the Indebtedness and the other obligations under the Guaranty Agreement by
such Loan Party and such Loan Party’s grant of the security interests and
provision of collateral thereunder, and the grant of Liens by such Loan Party on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

 

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended from time to time.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower which the
Borrower has designated in writing to the Administrative Agent to be an
“Unrestricted Subsidiary” pursuant to Section 9.19 and all subsidiaries of such
Person.  As of the Effective Date, there are no Unrestricted Subsidiaries.

 

“Unused Availability” means (to the extent that the Borrower is permitted to
borrow such amounts under the terms of this Agreement including, without
limitation, Section 6.02 hereof) at any time, an amount equal to (a) the
Aggregate Elected Commitment Amounts minus (b) the Aggregate Revolving Credit
Exposure (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).

 

31

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 5.03(f).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03                 Types of Loans and Borrowings.  For purposes of
this Agreement, Loans and Borrowings, respectively, may be classified and
referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04                 Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” as used in this Agreement shall be deemed to be followed by the
phrase “without limitation.”  The word “will” as used in this Agreement shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth in
the Loan Documents), (b) any reference in the Loan Documents to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference in the
Loan Documents to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” as used in this Agreement means “from and including” and the word
“to” means “to and including” and (f) all references herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05                 Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public

 

32

--------------------------------------------------------------------------------


 

accountants concur and which are disclosed to Administrative Agent on the next
date on which financial statements are required to be delivered to the Lenders
pursuant to Section 8.01(a); provided that, unless the Borrower and the Majority
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.  Notwithstanding anything
herein to the contrary, for the purposes of calculating any of the ratios tested
under Section 9.01, and the components of each of such ratios, all Unrestricted
Subsidiaries, and their subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any cash dividends or distributions actually paid by any Unrestricted
Subsidiary or any of its subsidiaries to the Borrower or any Restricted
Subsidiary, which shall be deemed to be income to the Borrower or such
Restricted Subsidiary when actually received by it.  Any lease that was or would
be treated as an operating lease under GAAP on the Effective Date shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was or would be treated as a Capital Lease under GAAP on the
Effective Date, shall be treated as a Capital Lease for all purposes under this
Agreement, in each case, regardless of any change in GAAP after the Effective
Date.

 

ARTICLE II
The Credits

 

Section 2.01                 Elected Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Elected Commitment or (b) the Aggregate Revolving Credit Exposures exceeding the
Aggregate Elected Commitment Amounts.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.

 

Section 2.02                 Loans and Borrowings.

 

(a)                     Borrowings; Several Obligations.  Each Loan shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Elected Commitments.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Elected Commitments are several and
no Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                     Types of Loans.  Subject to Section 3.03, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                      Minimum Amounts; Limitation on Number of Borrowings. 
At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000.

 

33

--------------------------------------------------------------------------------


 

At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Elected Commitment Amounts
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.08(e).  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

 

(d)                     Notes.  The Loans made by each Lender shall (if
requested by such Lender) be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the Effective Date, as of the Effective Date, (ii) any
Lender that becomes a party hereto pursuant to an Assignment and Assumption, as
of the effective date of the Assignment and Assumption, or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c), as of the effective date of such
increase, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed.  In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), if
requested by such Lender, the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease, a new Note payable to such
Lender and its registered assigns in a principal amount equal to its Maximum
Credit Amount after giving effect to such increase or decrease, and otherwise
duly completed.  The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note.  Failure to make any such notation shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans.

 

Section 2.03                 Requests for Borrowings.  To request a Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(or transmit by electronic communication, pursuant to arrangements approved by
the Administrative Agent) (a) in the case of a Eurodollar Borrowing, not later
than 1:00 p.m., Charlotte, North Carolina time, three Business Days before the
date of the proposed Borrowing, or (b) in the case of a ABR Borrowing, including
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.08(e), not later than 1:00 p.m., Charlotte, North
Carolina time, on the date of the proposed Borrowing, which date shall be a
Business Day in the United States.  Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

34

--------------------------------------------------------------------------------


 

(ii)                                  the date of such Borrowing, which shall be
a Business Day in the United States;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount of the then effective Borrowing
Base, the Aggregate Elected Commitment Amounts, the current Aggregate Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
Aggregate Revolving Credit Exposures (giving effect to the requested Borrowing);
and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05(a).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation and warranty that the amount of the
requested Borrowing shall not cause the Aggregate Revolving Credit Exposures to
exceed the Aggregate Elected Commitment Amounts or the Borrowing Base.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                 Interest Elections.

 

(a)                     Conversion and Continuance.  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section 2.04(a), as it refers to Types of
Loans, shall not apply to Swingline Loans, which may not be converted or
continued.

 

(b)                     Interest Election Requests.  To make an election
pursuant to this Section 2.04, the Borrower shall notify the Administrative
Agent of such election by telephone (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall

 

35

--------------------------------------------------------------------------------


 

be irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)                      Information in Interest Election Requests.  Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                     Notice to Lenders by the Administrative Agent.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)                      Effect of Failure to Deliver Timely Interest Election
Request and Events of Default and Borrowing Base Deficiencies on Interest
Election.  If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with a one-month Interest Period, provided that if such
Interest Period is within one month of the Maturity Date, such Borrowing shall
be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing or if the
Aggregate Revolving Credit Exposures exceed the Borrowing Base then in effect: 
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing (and any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

36

--------------------------------------------------------------------------------


 

Section 2.05                 Funding of Borrowings.

 

(a)                     Funding by Lenders.  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m. Charlotte, North Carolina time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.09.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
Charlotte, North Carolina and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

(b)                     Presumption of Funding by the Lenders.  Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans; provided, however, such demands shall be made first upon the
applicable Lender and then upon the Borrower.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06                 Termination of Elected Commitment Amounts; Optional
Increase and Reduction of Aggregate Elected Commitment Amounts.

 

(a)                     Scheduled Termination of Commitments.  Unless previously
terminated, the Elected Commitments shall terminate on the Maturity Date.  If at
any time the Aggregate Maximum Credit Amounts, the Borrowing Base or the
Aggregate Elected Commitment Amounts are terminated or reduced to zero, then the
Elected Commitments shall terminate on the effective date of such termination or
reduction.

 

(b)                     Optional Termination and Reduction of Aggregate Elected
Commitment Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Elected Commitment Amounts; provided
that (A) each reduction of the Aggregate Elected Commitment Amounts shall be in
an amount that is an integral multiple of

 

37

--------------------------------------------------------------------------------


 

$1,000,000 and not less than $5,000,000 and (B) the Borrower shall not terminate
or reduce the Aggregate Elected Commitment Amounts if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 3.04(c), the
Aggregate Revolving Credit Exposures would exceed the Aggregate Elected
Commitment Amounts.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Elected Commitment Amounts under Section 2.06(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided that a notice of termination
of the Aggregate Elected Commitment Amounts delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Aggregate
Elected Commitment Amounts shall be permanent and may not be reinstated except
pursuant to Section 2.06(c).  Each reduction of the Aggregate Elected Commitment
Amounts shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage.

 

(c)                      Optional Increase of Aggregate Elected Commitment
Amounts.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may increase the Aggregate Elected Commitment
Amounts then in effect by increasing the Elected Commitment of a Lender or by
causing a Person acceptable to the Administrative Agent that at such time is not
a Lender to become a Lender (an “Additional Lender”).

 

(ii)                                  Any increase in the Aggregate Elected
Commitment Amounts shall be subject to the following additional conditions:

 

(A)                               such increase shall not be less than
$10,000,000 unless the Administrative Agent otherwise consents, and no such
increase shall be permitted if after giving effect thereto the Aggregate Elected
Commitment Amounts exceed the Aggregate Maximum Credit Amount or the Borrowing
Base then in effect;

 

(B)                               no Default shall have occurred and be
continuing at the effective date of such increase;

 

(C)                               if any Eurodollar Borrowings are outstanding
on the effective date of such increase, the Borrower shall make any payments
required pursuant to Section 5.02 in connection with such increase;

 

(D)                               no Lender’s Elected Commitment may be
increased without the consent of such Lender;

 

(E)                                if the Borrower elects to increase the
Aggregate Elected Commitment Amounts by increasing the Elected Commitment of a
Lender, the Borrower and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit E (an
“Elected Commitment Increase Certificate”) and further, in the event a new Note

 

38

--------------------------------------------------------------------------------


 

is required to reflect the increased Elected Commitment of such Lender, then in
that case, the Borrower shall deliver a new Note (after presentation of same to
Borrower by the Administrative Agent) payable to such Lender in a principal
amount equal to its Maximum Credit Amount after giving effect to such increase,
and otherwise duly completed, together with a processing and recordation fee of
$3,500 payable by the Borrower to the Administrative Agent and the reimbursement
by the Borrower of the reasonable legal fees of counsel to the Administrative
Agent; and

 

(F)                                 If the Borrower elects to increase the
Aggregate Elected Commitment Amounts by causing an Additional Lender to become a
party to this Agreement, then the Borrower and such Additional Lender shall
execute and deliver to the Administrative Agent a certificate substantially in
the form of Exhibit F (an “Additional Lender Certificate”), together with an
Administrative Questionnaire and a processing and recordation fee of $3,500
payable by such Additional Lender and the reimbursement by the Borrower of the
reasonable legal fees of counsel to the Administrative Agent, and the Borrower
shall (1) if requested by the Additional Lender, deliver a Note payable to such
Additional Lender and its registered assigns in a principal amount equal to its
Maximum Credit Amount, and otherwise duly completed and (2) pay any applicable
fees as may have been agreed to between the Borrower, the Additional Lender
and/or the Administrative Agent.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
the Elected Commitment Increase Certificate or the Additional Lender Certificate
(or if any Eurodollar Borrowings are outstanding, then the last day of the
Interest Period in respect of such Eurodollar Borrowings):  (A) the amount of
the Aggregate Elected Commitment Amounts shall be increased as set forth
therein, and (B) in the case of an Additional Lender Certificate, any Additional
Lender party thereto shall be a party to this Agreement and the other Loan
Documents and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents.  In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Elected Commitment Amounts.

 

(iv)                              Upon its receipt of a duly completed Elected
Commitment Increase Certificate or an Additional Lender Certificate, executed by
the Borrower and the Lender or the Borrower and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.06(c)(ii), the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, and the written consent of the
Administrative Agent to such increase required by Section 2.06(c)(i), the
Administrative Agent shall accept such Elected Commitment Increase Certificate
or Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).  No increase in the Aggregate Elected Commitment Amounts
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 2.06(c)(iv).

 

39

--------------------------------------------------------------------------------


 

(v)                                 After giving effect to an increase in the
Aggregate Elected Commitment Amounts, the Aggregate Elected Commitment Amounts
shall not exceed the Borrowing Base or the Aggregate Maximum Credit Amounts.

 

(vi)                              Upon any increase in the Aggregate Elected
Commitment Amounts pursuant to this Section 2.06(c), (A) each Lender’s Maximum
Credit Amount shall be automatically deemed amended to the extent necessary so
that each such Lender’s Applicable Percentage equals the percentage of the
Aggregate Elected Commitment Amounts represented by such Lender’s Elected
Commitment, in each case after giving effect to such increase, and (B) Annex I
to this Agreement shall be deemed amended to reflect the Elected Commitment of
each Lender (including any Additional Lender) as thereby increased, any changes
in the Lenders’ Maximum Credit Amounts pursuant to the foregoing clause (A), and
any resulting changes in the Lenders’ Applicable Percentages; provided that no
Lender’s Maximum Credit Amount may be increased without the consent of such
Lender.

 

(vii)                           Upon any redetermination or other adjustment in
the Borrowing Base pursuant to this Agreement that would otherwise result in the
Borrowing Base becoming less than the Aggregate Elected Commitment Amounts, the
Aggregate Elected Commitment Amounts shall be automatically reduced (ratably
among the Lenders in accordance with each Lender’s Applicable Percentage) so
that they equal such redetermined Borrowing Base (and Annex I shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amounts.

 

Section 2.07                 Borrowing Base.

 

(a)                     Initial Borrowing Base.  For the period from and
including the Effective Date to but excluding the first Redetermination Date,
the amount of the Borrowing Base shall be $1,500,000,000.  Notwithstanding the
foregoing, the Borrowing Base shall be subject to further adjustments from time
to time pursuant to this Section 2.07 and Section 8.13(c), Section 9.02(i), and
Section 9.12.

 

(b)                     Scheduled and Interim Redeterminations.  The Borrowing
Base shall be redetermined semi-annually in accordance with this Section 2.07 (a
“Scheduled Redetermination”) and, subject to Section 2.07(d), such redetermined
Borrowing Base shall become effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders on April 1 and October 1
of each year (or, in each case, (i) with the consent of the Borrower, such
earlier date or (ii) such date promptly thereafter as reasonably practicable),
commencing April 1, 2019.  In addition, each of the Borrower (by notifying the
Administrative Agent thereof) and the Administrative Agent (at the direction of
the Majority Lenders, by notifying the Borrower thereof) may, one time between
Scheduled Redeterminations, elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07.

 

(c)                      Scheduled and Interim Redetermination Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  upon receipt by the
Administrative Agent of (A) the

 

40

--------------------------------------------------------------------------------


 

Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and Section 8.12(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and Section 8.12(c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.12(c), as may, from time to time,
be reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Proved Oil and Gas Properties as described in the Engineering Reports and
the existence of any other Debt, the Loan Parties’ other assets, liabilities,
fixed charges, cash flow, business, properties, management and ownership, hedged
and unhedged exposure of the Loan Parties to price, production scenarios,
interest rate and operating cost changes) as the Administrative Agent deems
appropriate and consistent with its normal oil and gas lending criteria as it
exists at the particular time.  In no event shall any Proposed Borrowing Base
exceed the Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination,
promptly after the Administrative Agent has received the required Engineering
Reports and has had a reasonable opportunity to determine the Proposed Borrowing
Base in accordance with Section 2.07(c)(i); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports;

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Borrowing Base Increase Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Supermajority Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, the Borrowing Base Increase Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Supermajority Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, the Borrowing

 

41

--------------------------------------------------------------------------------


 

Base Increase Lenders or the Supermajority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid the Proposed Borrowing Base,
then for purposes of this Section 2.07, the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable (A) to the
Supermajority Lenders, if such amount would decrease the Borrowing Base then in
effect, or (B) to the Borrowing Base Increase Lenders, if such amount would
increase the Borrowing Base then in effect, which amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).

 

(iv)                              If any Lender does not approve a Proposed
Borrowing Base pursuant to Section 2.07(c)(iii), the Borrower shall have the
right to cause the Elected Commitment of such dissenting Lender to be replaced
pursuant to Section 5.06.

 

(v)                                 Upon any redetermination or other adjustment
in the Borrowing Base pursuant to this Agreement that would otherwise result in
the Borrowing Base becoming less than the Aggregate Elected Commitment Amounts,
the Aggregate Elected Commitment Amounts shall be automatically reduced pursuant
to Section 2.06(d)(vii).

 

(d)                     Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
the Borrowing Base Increase Lenders or the Supermajority Lenders, as applicable,
pursuant to Section 2.07(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and Section 8.12(c) in a timely and complete manner, then on
April 1 or October 1 (or, in each case, (i) with the consent of the Borrower,
such earlier date or (ii) such date promptly thereafter as reasonably
practicable), as applicable, following such notice, or (B) if the Administrative
Agent shall not have received the Engineering Reports required to be delivered
by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on the Business Day next succeeding delivery of such
notice; and

 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such notice.

 

(iii)                               Such amount shall then become the Borrowing
Base until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment to the Borrowing Base under
Section 8.13(c), Section 9.02(i), or Section 9.12, whichever occurs first. 
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

 

Section 2.08                 Letters of Credit.

 

(a)                     General.  Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of dollar denominated Letters of
Credit for its own account or for the account of any other Loan Party, in a form
reasonably acceptable to the Administrative Agent

 

42

--------------------------------------------------------------------------------


 

and the Issuing Bank, at any time and from time to time during the Availability
Period in an aggregate amount not to exceed the LC Commitment; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if the Aggregate Revolving Credit Exposures exceed
the Aggregate Elected Commitment Amounts then in effect at such time or the
Aggregate Revolving Exposures would exceed the Aggregate Elected Commitment
Amounts as a result thereof.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Governmental Requirement relating to
the Issuing Bank or any Governmental Authority with jurisdiction over the
Issuing Bank shall prohibit, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

(b)                     Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions.  To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c));

 

43

--------------------------------------------------------------------------------


 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base, the current Aggregate Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma Aggregate
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the Aggregate Revolving
Credit Exposures shall not exceed the Aggregate Elected Commitment Amounts. 
Notwithstanding the foregoing, the Issuing Bank shall not at any time be
obligated to issue, amend, renew or extend any Letter of Credit if any Lender is
at such time a Defaulting Lender hereunder, unless (x) the Borrower cash
collateralizes such Defaulting Lender’s portion of the total LC Exposure
(calculated after giving effect to the issuance, amendment, renewal or extension
of such Letter of Credit) in accordance with the procedures set forth in
Section 2.08(j) or (y) the Issuing Bank has entered into arrangements
satisfactory to the Issuing Bank in its sole discretion with the Borrower or
such Defaulting Lender to eliminate the Issuing Bank’s risk with respect to such
Defaulting Lender’s portion of the total LC Exposure.

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

 

(c)                      Expiration Date.  Each Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.

 

(d)                     Participations.  By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage (which, for this purpose, if any Defaulting Lender then
exists, shall be calculated as such Lender’s percentage of the aggregate LC
Exposure after giving effect to Section 2.11(a)(iv)) of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.08(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section

 

44

--------------------------------------------------------------------------------


 

2.08(d) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Elected Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)                      Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Charlotte, North Carolina time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 12:00 noon, Charlotte, North Carolina
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon Charlotte, North
Carolina time, on (i) the Business Day that the Borrower receives such notice,
if such notice is received prior to 12:00 noon, Charlotte, North Carolina time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that if such LC Disbursement is not
less than $1,000,000, the Borrower may, subject to the conditions to Borrowing
set forth herein, request in accordance with Section 2.03 (or Section 2.09 in
the case of a Swingline Loan) that such payment be financed with a ABR Borrowing
or a Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  If the Borrower makes such a
request (and if the Borrower fails to make such a request and has not made the
relevant reimbursement, it shall be deemed to have made such a request), the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage (which, for this purpose, if any Defaulting Lender then
exists, shall be calculated as such Lender’s percentage of the aggregate LC
Exposure after giving effect to Section 2.11(a)(iv)) thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage (which, for this purpose, if any Defaulting
Lender then exists, shall be calculated as such Lender’s percentage of the
aggregate LC Exposure after giving effect to Section 2.11(a)(iv)) of the payment
then due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Lenders have made payments pursuant to this Section 2.08(e) to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                       Obligations Absolute.  The Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.08(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any

 

45

--------------------------------------------------------------------------------


 

Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                      Disbursement Procedures.  The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                     Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any

 

46

--------------------------------------------------------------------------------


 

Lender pursuant to Section 2.08(e) to reimburse the Issuing Bank shall be for
the account of such Lender to the extent of such payment.

 

(i)                         Replacement of the Issuing Bank.  The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                        Cash Collateralization.  If (i) any Event of Default
shall occur and be continuing and the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(j), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), (iii) the Borrower
elects to cash collateralize the LC Exposure of any Defaulting Lender pursuant
to Section 2.08(b) or (iv) any Letter of Credit is outstanding at the time any
Lender is a Defaulting Lender and the Borrower receives written request from the
Issuing Bank demanding the deposit of cash collateral pursuant to this
Section 2.08(j), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c) and in
the case of a Defaulting Lender, an amount in cash equal to such Defaulting
Lender’s portion of the total LC Exposure at such time as calculated pursuant to
clause (x) of the second to last sentence of Section 2.08(b) (less any amounts
already on deposit in such account representing cash collateral for any portion
of such Defaulting Lender’s portion of the total LC Exposure), as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Loan Party described in Section 10.01(h), Section 10.01(i) or Section 10.01(j). 
The Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to

 

47

--------------------------------------------------------------------------------


 

deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the written request and instruction
of the Borrower but at the option and sole discretion of the Administrative
Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral pursuant to clauses (i), (iii) or
(iv) above, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after (x) in the case of cash collateral provided pursuant to
clause (i) above, all Events of Default have been cured or waived and (y) in the
case of cash collateral provided pursuant to clauses (iii) or (iv) above, the
applicable Defaulting Lender is no longer a Defaulting Lender.  The Borrower may
at any time request confirmation from the Administrative Agent that a Defaulting
Lender is no longer a Defaulting Lender, and the Administrative Agent shall
promptly confirm such request or provide written confirmation to the Borrower
that such Lender remains a Defaulting Lender and the basis for such
determination.

 

Section 2.09                 Swingline Loans.

 

(a)                     Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) (A) the Swingline
Lender’s Revolving Credit Exposure exceeding the Swingline Lender’s Elected
Commitment or (B) the Aggregate Revolving Credit Exposures exceeding the
Aggregate Elected Commitment Amounts.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.

 

(b)                     To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone not later than 2:00 p.m.,
Charlotte, North Carolina time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or transmitted by

 

48

--------------------------------------------------------------------------------


 

electronic communication to the Swingline Lender of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the date of such
Borrowing, which shall be a Business Day in the United States, and aggregate
amount of the requested Borrowing.  The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e), by
remittance to the Issuing Bank) by 4:00 p.m., Charlotte, North Carolina time, on
the date such Borrowing is requested.

 

(c)                      The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Charlotte, North Carolina time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.  Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Elected Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

Section 2.10                 Cash Collateral for Defaulting Lenders.  At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender

 

49

--------------------------------------------------------------------------------


 

(determined after giving effect to Section 2.11(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount equal to the lesser of (a) the
Minimum Collateral Amount and (b) an amount otherwise agreeable to the Issuing
Bank and the Administrative Agent in their sole discretion.

 

(a)                     Grant of Security Interest.  The Borrower and, to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for (i) in the case of the Defaulting Lender, the Defaulting Lender’s
obligation to fund participations in respect of LC Exposure, to be applied
pursuant to clause (b) below and (ii) in the case of the Borrower, its
obligations hereunder to reimburse the LC Exposure for which such Defaulting
Lender is obligated as a participant.  Borrower or such Defaulting Lender, as
applicable, shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent reasonably requests in connection therewith to establish
such cash collateral account and to grant the Administrative Agent, for the
benefit of the Issuing Bank, a first priority security interest in such account
and the funds therein.  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the amount required above, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                     Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided by a Defaulting Lender
under this Section 2.10 or Section 2.11 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                      Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce the Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.10 following (a) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (b) the determination by the Administrative Agent and the
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.11, (x) the Issuing Bank may determine in its sole discretion that
Cash Collateral provided by a Defaulting Lender shall be held to support future
anticipated Fronting Exposure or other obligations of such Defaulting Lender and
(y) the Borrower and the Issuing Bank may agree, each in its sole discretion,
that Cash Collateral provided by the Borrower shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to any other security interest granted pursuant
to the Loan Documents.

 

50

--------------------------------------------------------------------------------


 

Section 2.11                 Defaulting Lenders.

 

(a)                     Defaulting Lender Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Borrowing Base Increase Lenders, Majority Lenders and Supermajority Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.10; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.10; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposures and
Swingline Loans are held by the Lenders pro rata in accordance with the Elected
Commitments hereunder without giving effect to Section 2.11(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

51

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 3.05(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees under Section 3.05(b)(i) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.10.

 

(C)                               With respect to any fee pursuant to
Section 3.05(b) not required to be paid to any Defaulting Lender pursuant to
sub-clause (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (a)(iv) below, (y) pay to the Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s LC Exposure and
participation in Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Elected Commitment) but only to the
extent that (x) the conditions set forth in Section 6.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Elected
Commitment.  Subject to Section 12.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.10.

 

(b)                     Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, the  Swingline Lender (if any Swingline Loans are then
outstanding) and the Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash

 

52

--------------------------------------------------------------------------------


 

Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Elected Commitments
hereunder (without giving effect to Section 2.11(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                      New Swingline Loans/Letters of Credit.  So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that the participations therein
will be fully allocated among Non-Defaulting Lenders in a manner consistent with
clause (a)(iv) above and the Defaulting Lender shall not participate therein and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that the LC Exposure related to any
existing Letters of Credit as well as the new, extended, renewed or increased
Letter of Credit has been or will be fully allocated among the non-Defaulting
Lenders in a manner consistent with clause (a)(iv) above and such Defaulting
Lender shall not participate therein except to the extent such Defaulting
Lender’s participation has been or will be fully Cash Collateralized in
accordance with Section 2.10.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                 Repayment of Loans.  The Borrower hereby
unconditionally promises to pay to the (a) Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Termination
Date and (b) Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of (i) the Termination Date and (ii) seven (7) Business Days
after such Swingline Loan is made; provided that on each date that a Loan is
made, the Borrower shall repay all Swingline Loans then outstanding.

 

Section 3.02                 Interest.

 

(a)                     ABR Loans.  The Loans comprising each ABR Borrowing
shall bear interest on the unpaid principal amount of such Loans at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(b)                     Eurodollar Loans.  The Loans comprising each Eurodollar
Borrowing shall bear interest on the unpaid principal amount of such Loans at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

 

53

--------------------------------------------------------------------------------


 

(c)                      Swingline Loans.  Each Swingline Loan shall bear
interest on the unpaid principal amount of such Swingline Loan at the Alternate
Base Rate plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

(d)                     Post-Default Rate.  Notwithstanding the foregoing,
(i) if any principal of or interest on any Loan or any fee or other amount
payable by the Borrower or any Guarantor hereunder or under any other Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment and/or (ii) if any Event of Default of the type described in
Section 10.01(h), Section 10.01(i) and/or Section 10.01(j) occurs, then all
outstanding principal, fees and other obligations under any Loan Document shall
automatically bear interest, in each case of the foregoing clauses (i) and (ii),
at a rate per annum of two percent (2%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a), but in no event to exceed the Highest Lawful Rate,
and shall be payable by the Borrower on demand by the Administrative Agent.

 

(e)                      Interest Payment Dates.  Accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and on
the Termination Date; provided that (i) accrued interest on any Swingline Loan
shall be payable on the earlier of (a) the Termination Date and (b) seven
(7) Business Days after such Swingline Loan is made, (ii) interest accrued
pursuant to Section 3.02(d) shall be payable on demand, (iii) in the event of
any repayment or prepayment of any Loan (other than an optional prepayment of an
ABR Loan prior to the Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iv) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(f)                       Interest Rate Computations.  All interest hereunder
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                 Alternate Rate of Interest. (a) Unless and until a
Replacement Rate is implemented in accordance with clause (b) below, if prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including, without limitation, because the LIBO Screen
Rate  for such Interest Period is not available or published on a current
basis); or

 

(ii)                                  the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately

 

54

--------------------------------------------------------------------------------


 

and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

(b)                     Notwithstanding anything to the contrary in
Section 3.03(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 3.03(a)(i) or Section 3.03(a)(ii)  have
arisen and that such circumstances are unlikely to be temporary, (ii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the United States syndicated loan
market in the applicable currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having, or purporting to have, jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the United States syndicated
loan market in the applicable currency, then the Administrative Agent may, to
the extent practicable (in consultation with the Borrower and as determined by
the Administrative Agent to be generally in accordance with similar situations
in other transactions in which it is serving as administrative agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 3.03(a)(i), Section 3.03(a)(ii), Section 3.03(b)(i),
Section 3.03(b)(ii) or Section 3.03(b)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Majority Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate.  In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 3.03(b).  Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 12.02), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the delivery of such amendment to
the Lenders, written notices from such Lenders that in the aggregate constitute
Majority Lenders, with each such notice stating that such Lender objects to such
amendment.  To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such

 

55

--------------------------------------------------------------------------------


 

modification by the Administrative Agent shall not require the consent of, or
consultation with, any of the Lenders).

 

Section 3.04                 Prepayments.

 

(a)                     Optional Prepayments.  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with Section 3.04(b).

 

(b)                     Notice and Terms of Optional Prepayment.  The Borrower
shall notify the Administrative Agent by telephone (confirmed by telecopy or
electronic mail) (or transmit by electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m. Charlotte, North Carolina time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m. Charlotte, North Carolina time, on the date of prepayment,
which date shall be a Business Day in the United States.  Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Elected Commitments as contemplated by Section 2.06(b), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.06(b).  Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                      Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Elected Commitment Amounts pursuant
to Section 2.06(b), the Aggregate Revolving Credit Exposures exceed the
Aggregate Elected Commitment Amounts, then the Borrower shall: (A) (1) if the
Borrower does not have an Investment Grade Rating, either prepay the Borrowings
in an aggregate principal amount equal to such excess, or add to the Mortgaged
Property (as a result of transferring new Proved Oil and Gas Properties to the
Loan Parties or causing a Subsidiary which is not a Loan Party to become a Loan
Party) Oil and Gas Properties having value, as determined by the Administrative
Agent and the Majority Lenders, equal to or greater than such excess, or
implement a combination thereof and (2) if the Borrower has an Investment Grade
Rating, either prepay the Borrowings in an aggregate principal amount equal to
such excess or take such actions as reasonably requested by the Administrative
Agent to include as Mortgaged Property Oil and Gas Properties having value, as
determined by the Administrative Agent and the Majority Lenders, equal to or
greater than such excess, or implement a combination thereof (as a result of
transferring new Proved Oil and Gas Properties to the Loan Parties or causing a
Subsidiary which is not a Loan Party to become a Loan Party), and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section

 

56

--------------------------------------------------------------------------------


 

2.08(j).  The Borrower will be obligated to make such prepayment, provide such
collateral and/or deposit of cash collateral within ninety (90) days following
such termination or reduction of the Aggregate Elected Commitment Amounts;
provided that all payments required to be made pursuant to this
Section 3.04(c)(i) must be made on or prior to the Termination Date.

 

(ii)                                  Upon any redetermination of or adjustment
to the amount of the Borrowing Base in accordance with Section 2.07 or
Section 8.13(c), if the Aggregate Revolving Credit Exposures exceed the
redetermined or adjusted Borrowing Base, then the Borrower shall either
(A)(1) (x) if the Borrower does not have an Investment Grade Rating, either
prepay the Borrowings in an aggregate principal amount equal to such excess, or
add to the Mortgaged Property (as a result of transferring new Proved Oil and
Gas Properties to the Loan Parties or causing a Subsidiary which is not a Loan
Party to become a Loan Party) Oil and Gas Properties having value, as determined
by the Administrative Agent and the Majority Lenders, equal to or greater than
such excess, or implement a combination thereof (as a result of transferring new
Proved Oil and Gas Properties to the Loan Parties or causing a Subsidiary which
is not a Loan Party to become a Loan Party), and (y) if the Borrower has an
Investment Grade Rating, either prepay the Borrowings in an aggregate principal
amount equal to such excess or take such actions as reasonably requested by the
Administrative Agent to include as Mortgaged Property Oil and Gas Properties
having value, as determined by the Administrative Agent and the Majority
Lenders, equal to or greater than such excess, or implement a combination
thereof and (2) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(j) or (B) prepay, subject to the payment of any funding
indemnification amounts required by Section 5.02 but without premium or penalty,
the principal amount of such excess in not more than six (6) equal monthly
installments plus accrued interest thereon with the first such monthly payment
being due within thirty (30) days following its receipt of the New Borrowing
Base Notice in accordance with Section 2.07(d) or the date the adjustment
occurs.  The Borrower shall be obligated to make any prepayment pursuant to
Section 3.04(c)(ii)(A)(1) and/or provide any collateral pursuant to
Section 3.04(c)(ii)(A)(1) and/or deposit cash collateral pursuant to
Section 3.04(c)(ii)(A)(2) within ninety (90) days following its receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs.  The Borrower shall be obligated to make all payments
required to be made pursuant to Section 3.04(c)(ii)(B) on or prior to the
Termination Date.  Notwithstanding any of the foregoing, all payments, additions
of mortgages on Oil and Gas Properties and cash collateral deposits required to
be made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.

 

(iii)                               Upon any adjustments to the Borrowing Base
pursuant to Section 9.02(i), or Section 9.12, if the Aggregate Revolving Credit
Exposures exceed the Borrowing Base as adjusted, then the Borrower shall
(A)(1) if the Borrower does not have an Investment Grade Rating, either prepay
the Borrowings in an aggregate principal amount equal to such excess, or add to
the Mortgaged Property (as a result of transferring new Proved Oil and Gas
Properties to the Loan Parties or causing a Subsidiary which is not a Loan Party
to become a Loan Party) Oil and Gas Properties having value, as determined by
the Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or implement a combination thereof and (2) if the Borrower has an
Investment Grade Rating, either prepay the Borrowings in an aggregate principal
amount equal to such excess or take such actions as reasonably requested by the
Administrative

 

57

--------------------------------------------------------------------------------


 

Agent to include as Mortgaged Property Oil and Gas Properties having value, as
determined by the Administrative Agent and the Majority Lenders, equal to or
greater than such excess, or implement a combination thereof (as a result of
transferring new Proved Oil and Gas Properties to the Loan Parties or causing a
Subsidiary which is not a Loan Party to become a Loan Party), and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).  The Borrower shall be obligated to make such prepayment,
provide such collateral and/or deposit of cash collateral within ninety (90)
days following such adjustment to the Borrowing Base (or, if sooner, on the date
the Borrower receives cash proceeds as a result of a disposition pursuant to
Section 9.12); provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.

 

(iv)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied ratably to the Loans included in the
prepaid Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                     No Premium or Penalty. Prepayments permitted or required
under this Section 3.04 shall be without premium or penalty, except as required
under Section 5.02.

 

Section 3.05                 Fees.

 

(a)                     Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the applicable Commitment Fee Rate on the average daily unused
amount of the Elected Commitment of such Lender during the period from and
including the Effective Date to but excluding the Termination Date (it being
understood that LC Exposure shall constitute usage of the Commitments for
purposes of this Section 3.05(a)).  Accrued commitment fees shall be payable in
arrears on the third Business Day after the last day of March, June,
September and December of each year and on the Termination Date, commencing on
the first such date to occur after the Effective Date.  All commitment fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case commitment fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  If a Lender is a Defaulting Lender, commitment
fees shall cease to accrue pursuant to this Section 3.05(a) on the entire
Elected Commitment of such Lender until such Lender is no longer a Defaulting
Lender.  Solely for purposes of calculating the commitment fees pursuant to this

 

58

--------------------------------------------------------------------------------


 

Section 3.05(a), Swingline Loans will not be deemed to be a utilization of the
Elected Commitments.

 

(b)                     Letter of Credit Fees.  The Borrower agrees to pay
(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to such Lender’s participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Elected Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Elected Commitments and the date on which there ceases to be
any LC Exposure, provided that in no event shall such fee be less than $300
during any quarter, and (iii) to the Issuing Bank, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the Termination
Date and any such fees accruing after the Termination Date shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
participation and fronting fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)                      Administrative Agent Fees.  The Borrower agrees to pay
to the Administrative Agent, for its own account, fees payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.

 

Section 4.01                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                     Payments by the Borrower.  The Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to 2:00
p.m. Charlotte, North Carolina time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its

 

59

--------------------------------------------------------------------------------


 

offices specified in Section 12.01, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 2.09, Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                     Application of Insufficient Payments.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)                      Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender (other than, in the case of Swingline Loans, the Swingline Lender),
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower to a particular Lender pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant.  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

Section 4.02                 Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made

 

60

--------------------------------------------------------------------------------


 

such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03                 Certain Deductions by the Administrative Agent.  If
any Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.  If at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment pursuant to Section 2.11(a)(ii).  After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

 

Section 4.04                 Disposition of Proceeds.  The Security Instruments
contain an assignment by the Loan Parties unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the Loan
Parties’ interest in and to production and all proceeds attributable thereto
which may be produced from or allocated to the Mortgaged Property.  The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Indebtedness and other obligations described therein and
secured thereby.  Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Loan Parties and (b) the Lenders
hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Loan Parties.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01                 Increased Costs.

 

(a)                     Changes in Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank that were not imposed
or deemed applicable on the date hereof;

 

61

--------------------------------------------------------------------------------


 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes indemnified pursuant to Section 5.03 or (B) Excluded
Taxes) on its loans, loan principal, letters of credit, elected commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, which Taxes it was not subject to on the date hereof,
including, for the avoidance of doubt, any increase in the Tax rate after the
date hereof for Taxes (other than (A) Indemnified Taxes indemnified pursuant to
Section 5.03 or (B) Excluded Taxes) for which it was subject to on the date
hereof; or

 

(iii)                               impose on any Lender or the Issuing Bank or
the London interbank market (or any replacement thereof) any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein that was not
imposed on such Lender or the Issuing Bank on the date hereof;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)                     Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital requirements or liquidity requirements, has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Elected
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

(c)                      Certificates.  A certificate of a Recipient setting
forth the amount or amounts necessary to compensate such Recipient or its
holding company, as the case may be, as specified in Section 5.01(a) or (b),
shall be delivered to the Borrower, shall include the calculation of such amount
and sufficient backup detail to allow the Borrower to confirm such calculation,
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

62

--------------------------------------------------------------------------------


 

(d)                     Effect of Failure or Delay in Requesting Compensation. 
Failure or delay on the part of any Recipient to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Recipient’s right to
demand such compensation; provided that the Loan Parties shall not be required
to compensate a Lender or any Issuing Bank pursuant to this Section 5.01 for any
increased costs or reductions incurred more than one hundred eighty (180) days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 5.02                 Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market (or any market replacement index thereof pursuant
to Section 3.03).  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

63

--------------------------------------------------------------------------------


 

Section 5.03                 Taxes.

 

(a)                     Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law; provided that if the Borrower or
Administrative Agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 5.03), the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
Borrower or the Administrative Agent (as applicable) shall make such deductions
or withholding and (iii) the Borrower or the Administrative Agent (as
applicable) shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                     Payment of Other Taxes by the Borrower.  The Borrower
shall timely pay,  or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                      Indemnification by the Borrower.  The Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Bank, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, or required to be withheld or deducted from a payment
to the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)                     Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after written
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c)(i) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan

 

64

--------------------------------------------------------------------------------


 

Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

 

(e)                      Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                       Status of Lenders.  (i)  Any Lender that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (f)(ii)(A), (ii)(B) and (g) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or about the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or about
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

1.                                      in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption

 

65

--------------------------------------------------------------------------------


 

from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

2.                                      executed copies of IRS Form W-8ECI;

 

3.                                      in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E; or

 

4.                                      to the extent a Foreign Lender is not
the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I on behalf of each such direct and indirect partner; and

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or about
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                      FATCA Documentation.           If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount

 

66

--------------------------------------------------------------------------------


 

to deduct and withhold from such payment.  Solely for purposes of this paragraph
(g), “FATCA” shall include any amendments made to FATCA after the Effective
Date.

 

(h)                     Tax Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.03 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay to the Administrative Agent or such Lender
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender,
as applicable, would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(i)                               Survival.  Each party’s obligations under this
Section shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Elected Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Section 5.04                 Designation of Different Lending Office.  If any
Lender requests compensation under Section 5.01, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Section 5.05                 Illegality.  Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended

 

67

--------------------------------------------------------------------------------


 

(the “Affected Loans”) until such time as such Lender may again make and
maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.  Subject to Section 5.06, no Elected
Commitment of any Lender shall be increased or otherwise affected solely as a
result of the operation of this Section 5.05 and, except as otherwise expressly
provided in this Section 5.05, performance by the Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified solely as a result of the operation of this Section 5.05.

 

Section 5.06                 Replacement of Lenders.

 

(a)                     If any Lender requests compensation under Section 5.01,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.03, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 5.04, or if any Lender has Affected Loans pursuant to Section 5.05, or
if any Lender becomes a Defaulting Lender, or if any Lender refuses to approve a
Proposed Borrowing Base pursuant to Section 2.07(c)(iii) and as a result, the
Borrower elects to replace such dissenting Lender pursuant to
Section 2.07(c)(iv), or if the Borrower has the right to replace a Lender
pursuant to Section 12.02, , then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.04(b)),
all its interests, rights (other than its existing rights to payments pursuant
to Section 5.01 or Section 5.03 and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments,
(iv) such assignment does not conflict with applicable Law, and (v) in the case
of any assignment resulting from a Lender becoming a non-consenting Lender
pursuant to Section 12.02, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VI
Conditions Precedent

 

Section 6.01                 Effective Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)                     The Administrative Agent, for the benefit of itself and
the Lenders, shall have received all facility and agency fees and other fees and
amounts due and payable on or prior to the Effective Date, including, without
limitation, to the extent invoiced, reimbursement or payment of all of the
Administrative Agent’s out-of-pocket expenses including, without limitation, the
reasonable fees, charges and disbursements of Vinson & Elkins L.L.P, counsel for
the Administrative Agent, required to be reimbursed or paid by the Borrower
hereunder, or shall have received confirmation acceptable to the Administrative
Agent that the all such fees and amounts will be paid with the proceeds of the
Loans funded on the Effective Date.

 

(b)                     The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party
setting forth (i) resolutions duly adopted by such Loan Party’s board of
directors (or other governing body) with respect to the authorization of such
Loan Party to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of such Loan Party (y) who are authorized to sign the Loan Documents to
which such Loan Party is a party and (z) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) articles or certificate of incorporation or formation of each Loan Party
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, and the bylaws or
other governing document of such Person as in effect on the Effective Date.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

 

(c)                      The Administrative Agent shall have received
certificates as of a recent date of the good standing of each Loan Party under
the laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Person is qualified to
do business.

 

(d)                     The Administrative Agent shall have received a
compliance certificate which shall be substantially in the form of Exhibit B,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date certifying compliance (including compliance with Section 8.12)
with the Existing Credit Agreement as of such date.

 

(e)                      The Administrative Agent shall have received from each
party hereto counterparts (in such number as may be requested by the
Administrative Agent) of this Agreement signed on behalf of such party.

 

69

--------------------------------------------------------------------------------


 

(f)                       The Administrative Agent shall have received duly
executed Notes payable to each requesting Lender and its registered assigns in a
principal amount equal to such requesting Lender’s Maximum Credit Amount, dated
as of the Effective Date.

 

(g)                      The Administrative Agent shall have received from each
party thereto duly executed and completed counterparts (in such number as may be
requested by the Administrative Agent) of the Security Instruments, including
the Reaffirmation Agreements, amendments and restatements of the Loan Parties’
existing mortgages, and the other Security Instruments described on Exhibit C,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent.  In connection with the execution and delivery of the
Security Instruments and the other Loan Documents, the Administrative Agent
shall:

 

(i)                                     be reasonably satisfied that the
Security Instruments (A) creating Liens on the Oil and Gas Properties create
first priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 85% of the PV-9 value of the Oil and Gas
Properties evaluated in the Initial Reserve Report and (B) creating Liens on all
other Property purported to be pledged as collateral pursuant to the Security
Instruments create first priority, perfected Liens (subject to only Liens
permitted by Section 9.03) on such Property; and

 

(ii)                                  have received certificates, together with
undated, blank stock powers for each such certificate, representing all of the
issued and outstanding Equity Interests of each of the Guarantors, to the extent
such Equity Interests are certificated.

 

(h)                     The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Holland & Hart LLP, special counsel to the Borrower and
the Guarantors, covering such matters relating to the Borrower and the
Guarantors, this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby as the Administrative Agent shall reasonably
request, and such other legal opinions, including opinions of New York counsel
and local counsel, certificates, notes, documents and other instruments as the
Administrative Agent may request, in each case in form and substance reasonably
acceptable to the Administrative Agent and its counsel.

 

(i)                         The Administrative Agent shall have received a
certificate of insurance coverage of the Loan Parties evidencing that the Loan
Parties are carrying insurance in accordance with Section 7.12.

 

(j)                        The Administrative Agent shall have received title
information as the Administrative Agent may reasonably require which is
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 95% of the value of the Borrowing Base.

 

(k)                     The Administrative Agent shall be reasonably satisfied
with the environmental condition of the Oil and Gas Properties of the Loan
Parties.

 

70

--------------------------------------------------------------------------------


 

(l)                         The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that the
Borrower has received all consents and approvals required by Section 7.03.

 

(m)                 The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).

 

(n)                     The Administrative Agent shall have received appropriate
UCC search certificates reflecting no prior Liens encumbering the Properties of
the Loan Parties in Delaware and any other jurisdiction requested by the
Administrative Agent, other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

 

(o)                     The Administrative Agent shall have received a letter
from Corporation Service Company evidencing the appointment of Corporation
Service Company as authorized agent for service of process on each Loan Party
under each Loan Document to which it is a party,

 

(p)                     The Administrative Agent shall have received a
certificate from an authorized officer of the Borrower to the effect that
(i) all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (ii) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (iii) after giving
effect to the Transactions, no Default has occurred and is continuing;
(iv) since December 31, 2017, no event has occurred or condition arisen, either
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect; and (v) each Loan Party, as applicable, has satisfied
each of the conditions set forth in Section 6.01 and Section 6.02.

 

(q)                     The Lenders shall have received at least three
(3) Business Days prior to the Effective Date, to the extent requested in
writing at least five (5) Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

 

(r)                        If any Loan Party qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, each Lender that so
requests shall have received a Beneficial Ownership Certification in relation to
such Loan Party at least three (3) Business Days prior to the Effective Date.

 

(s)                       The Administrative Agent shall have received such
other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to

 

71

--------------------------------------------------------------------------------


 

or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Effective Date specifying its objection thereto.  All documents executed or
submitted pursuant to this Section 6.01 by and on behalf of the Borrower or any
of its Subsidiaries shall be in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.  Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 12.02) at or
prior to 5:00 p.m., Charlotte, North Carolina time, on September 28, 2018 (and,
in the event such conditions are not so satisfied or waived, the Elected
Commitments shall terminate at such time).  The Administrative Agent shall
notify the Borrower and the Lenders of the Effective Date, and such notice shall
be conclusive and binding.

 

Section 6.02                 Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including the initial funding),
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

 

(a)                     At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.

 

(b)                     At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Material Adverse Effect shall have occurred.

 

(c)                      The representations and warranties of the Loan Parties
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects) as of such specified earlier
date.

 

(d)                     The making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, would not conflict
with, or cause any Lender or the Issuing Bank to violate or exceed, any
applicable Governmental Requirement, and no Change in Law shall have occurred,
and no litigation shall be pending or threatened, which does or, with respect to
any threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

72

--------------------------------------------------------------------------------


 

(e)                      The receipt by the Administrative Agent of a Borrowing
Request in accordance with Section 2.03 or a request for a Letter of Credit (or
an amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (d).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                 Organization; Powers.  Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
would not reasonably be expected to have a Material Adverse Effect.

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within each Loan Party’s corporate, limited liability company,
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership action and, if required, action by any
holders of its Equity Interests.  Each Loan Document to which each Loan Party is
a party has been duly executed and delivered by such Loan Party and constitutes
a legal, valid and binding obligation of such Loan Party enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 7.03                 Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person, nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, would not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by such Loan Party, except for any violation, default or right would not
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition

 

73

--------------------------------------------------------------------------------


 

of any Lien on any Property of any Loan Party (other than the Liens created by
the Loan Documents).

 

Section 7.04                 Financial Condition; No Material Adverse Change.

 

(a)                     The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheet and statements of income, stockholders equity
and cash flows as of and for the fiscal year ended December 31, 2017, reported
on by Ernst & Young LLP, independent public accountants and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2018,
certified by a Financial Officer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such date and for
such period in accordance with GAAP, subject, with respect to the financial
statements described in clause (ii), to normal year-end audit adjustments and
the absence of footnotes.

 

(b)                     Since December 31, 2017, (i) there has been no material
adverse change in the business, assets, operations, or condition, financial or
otherwise, of the Loan Parties, taken as a whole and (ii) the business of each
Loan Party has been conducted only in the ordinary course consistent with past
business practices.

 

(c)                      No Loan Party has on the date hereof (i) any material
Debt (including Disqualified Capital Stock), except as referred to or reflected
or provided for in the Financial Statements, or (ii) any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, incurred outside the ordinary course of such Loan
Party’s business.

 

Section 7.05                 Litigation.

 

(a)                     Except as set forth on Schedule 7.05, there are no
material actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Loan Party (i) not fully covered
by insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

 

(b)                     Since the Effective Date, there has been no change in
the status of the matters disclosed in Schedule 7.05 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06                 Environmental Matters.  Except as could not be
reasonably expected to have a Material Adverse Effect (or with respect to
clauses (c), (d) and (e) below, where the failure to take such actions would not
be reasonably expected to have a Material Adverse Effect):no Property of any
Loan Party nor the operations conducted thereon violate any Environmental Laws
or any order or requirement of any court or Governmental Authority pertaining to
environmental matters.

 

74

--------------------------------------------------------------------------------


 

(b)                     no Property of any Loan Party nor the operations
currently conducted thereon or, to the knowledge of the Borrower, by any prior
owner or operator of such Property or operation, are in violation of or subject
to any existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

 

(c)                      all notices, permits, licenses, exemptions, approvals
or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of each Loan Party,
including past or present treatment, storage, disposal or release of a hazardous
substance, oil and gas waste or solid waste into the environment, have been duly
obtained or filed, and each Loan Party is in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                     to the knowledge of the Borrower, all hazardous
substances, solid waste and oil and gas waste, if any, generated by any Loan
Party (or by any Person under any Loan Party’s Control) at any and all Property
of any Loan Party have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, in
transporting, treating or disposing of the same all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

(e)                      (i) the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and (ii) there has been no threatened release of any oil, hazardous substances,
solid waste or oil and gas waste on or to any Property of any Loan Party except,
in the case of clauses (i) and (ii), in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment.

 

(f)                       to the extent applicable, all Property of each Loan
Party currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

 

(g)                      no Loan Party has any known contingent liability or
Remedial Work obligation in connection with any release or threatened release of
any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 7.07                 Compliance with the Laws and Agreements; No
Defaults.

 

(a)                     Each Loan Party is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its

 

75

--------------------------------------------------------------------------------


 

business, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

(b)                     No Loan Party is in default under, nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default under, or
would require such Loan Party to Redeem or make any offer to do any of the
foregoing under, any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which such Loan Party or
any of its Properties is bound.

 

(c)                      No Default has occurred and is continuing.

 

Section 7.08                 Investment Company Act; Commodity Exchange Act.  No
Loan Party is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 7.09                 Taxes.  Each Loan Party has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Loan Parties in respect of Taxes and
other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

 

Section 7.10                 ERISA.

 

(a)                     The Loan Parties and each ERISA Affiliate have complied
in all material respects with ERISA and, where applicable, the Code regarding
each Plan.

 

(b)                     Each Plan is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.

 

(c)                      No act, omission or transaction has occurred which
could result in imposition on any Loan Party or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

 

(d)                     No Plan (other than a defined contribution plan) or any
trust created under any such Plan has been terminated since September 2, 1974. 
No liability to the PBGC (other than for the payment of current premiums which
are not past due) by any Loan Party or any ERISA Affiliate has been or is
expected by any Loan Party or any ERISA Affiliate to be incurred with respect to
any Plan.  No ERISA Event with respect to any Plan has occurred.

 

76

--------------------------------------------------------------------------------


 

(e)                      Full payment when due has been made of all amounts
which any Loan Party or any ERISA Affiliate is required under the terms of each
Plan or applicable law to have paid as contributions to such Plan as of the date
hereof, and, as of the most recent valuation date for any Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
80% or higher.

 

(f)                       Except as would not reasonably be expected to result
in a Material Adverse Effect, the actuarial present value of the benefit
liabilities (based on the assumptions used for purposes of Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic No. 715)
under each Plan which is subject to Title IV of ERISA does not, as of the end of
the Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

 

(g)                      Neither any Loan Party nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by any Loan Party or any ERISA Affiliate in its sole
discretion at any time without any material liability.

 

(h)                     Neither any Loan Party nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.

 

(i)                         Neither any Loan Party nor any ERISA Affiliate is
required to provide security under section 436(f) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

 

Section 7.11                 Disclosure; No Material Misstatements.  None of the
reports, financial statements, certificates or other written information (the
“Information”) furnished by any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or under any other Loan Document (as modified or
supplemented by other Information so furnished) contained, as of the date such
Information was furnished (or if such Information expressly related to a
specific date, as of such specific date) any material misstatement of fact or
omitted to state, as of the date such Information was furnished (or if such
Information expressly related to a specific date, as of such specific date) any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation, it being recognized by the
Administrative Agent and the Lenders that (i) such projections are as to future
events and are not to be viewed as facts, (ii) such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, (iii) no assurance can be given that any particular
projections will be realized and (iv) actual results

 

77

--------------------------------------------------------------------------------


 

during the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

 

Section 7.12                 Insurance.  Each Loan Party has (a) all insurance
policies sufficient for the compliance by it with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of such Loan Party.  The
Administrative Agent has been named as an additional insured in respect of such
liability insurance policies and the Administrative Agent has been named as
lender loss payee with respect to Property loss insurance.

 

Section 7.13                 Restriction on Liens.  No Loan Party is a party to
any material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent for the benefit of the Secured Parties on or in respect of
their Properties to secure the Indebtedness and the Loan Documents.

 

Section 7.14                 Subsidiaries.  Except as set forth on Schedule 7.14
or as disclosed in writing to the Administrative Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.14,
the Borrower has no Subsidiaries.  As of the Effective Date, there are no
Material Subsidiaries.

 

Section 7.15                 Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is SM Energy Company; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 44728.  The Borrower’s principal place of business and chief
executive office are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l)) and
Section 12.01(c)).  Each other Loan Party’s jurisdiction of organization, name
as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(l)).

 

Section 7.16                 Properties; Titles, Etc.  Except for matters which
would not reasonably be expected to have a Material Adverse Effect:

 

(a)                     Each Loan Party has good and defensible title to the
proved Oil and Gas Properties evaluated in the most recently delivered Reserve
Report and good title to all its personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03.  After giving full
effect to the Excepted Liens, the Loan Party specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and the ownership of such
Properties shall not in any material respect obligate such Loan Party to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest

 

78

--------------------------------------------------------------------------------


 

of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property.

 

(b)                     All material leases and agreements necessary for the
conduct of the business of the Loan Parties are valid and subsisting, in full
force and effect, and (i) with respect to the Borrower and (ii) to Borrower’s
knowledge with respect to all counterparties to such leases and agreements,
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which would affect in any material respect the conduct of the
business of the Loan Parties, taken as a whole.

 

(c)                      The rights and Properties presently owned, leased or
licensed by the Loan Parties including all easements and rights of way, include
all rights and Properties necessary to permit the Loan Parties to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

 

(d)                     All of the Properties of the Loan Parties which are
reasonably necessary for the operation of their businesses are in good working
condition, ordinary wear and tear excepted, and are maintained in accordance
with prudent business standards.

 

(e)                      Each Loan Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by such Loan Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  The Loan Parties either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as would not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties.  Specifically in
connection with the foregoing, except for those as would not be reasonably
expected to have a Material Adverse Effect, (i) no proved Oil and Gas Property
is subject to having allowable production reduced below the full and regular
allowable production (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the proved Oil and Gas Properties
(or Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are bottomed
under and are producing from, and the well bores are wholly within, the proved
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties).  All

 

79

--------------------------------------------------------------------------------


 

pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Loan
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing that are operated by any of the Loan Parties, in a manner consistent
with such Loan Party’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 would not reasonably be expect to
have a Material Adverse Effect).

 

Section 7.18                 Use of Loans and Letters of Credit.  The proceeds
of the Loans and the Letters of Credit shall be used (a) to provide working
capital for exploration, development and production operations, (b) to finance
the acquisition of Oil and Gas Properties permitted hereunder, (c) for general
corporate purposes and (d) to repay Swingline Loans.  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates (x) the provisions of Regulations T, U or X of
the Board or (y) any Sanctions.

 

Section 7.19                 Solvency.  After giving effect to the transactions
contemplated hereby (including each Borrowing hereunder and each issuance or
extension of any Letter of Credit), (a) the aggregate assets (after giving
effect to amounts that would reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the Loan
Parties, taken as a whole, will exceed the aggregate Debt of the Loan Parties on
a consolidated basis, as the Debt becomes absolute and matures, (b) each Loan
Party will not have incurred or intended to incur, and does not believe that it
will incur, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by each Loan Party and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
Loan Party will not have (and has no reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.

 

Section 7.20                 Gas Imbalances, Prepayments.  Except as set forth
on Schedule 7.20 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from their Proved Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in the
aggregate.

 

Section 7.21                 Marketing of Production.  Except for contracts
listed and in effect on the date hereof on Schedule 7.21, and thereafter either
disclosed in writing to the Administrative Agent or included in the most
recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Restricted Subsidiaries are receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist that are not cancelable on 60 days’

 

80

--------------------------------------------------------------------------------


 

notice or less without penalty or detriment for the sale of production from the
Borrower’s or its Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed, stated price and (b) have a maturity or expiry date of longer than
six (6) months from the date of such contract.

 

Section 7.22                 Swap Agreements and Qualified ECP Guarantor. 
Schedule 7.22, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(c), sets
forth, a true and complete list of all Swap Agreements of the Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.  The Borrower is a Qualified ECP Guarantor.

 

Section 7.23                 Anti-Terrorism Laws.

 

(a)                     No Loan Party is, and to the knowledge of each Loan
Party, none of its Affiliates, officers or directors is in violation of any
Governmental Requirement relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, and the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as amended from time to time.

 

(b)                     No Loan Party is, and to the knowledge of each Loan
Party, no Affiliate, officer, director, broker or other agent of such Loan Party
acting or benefiting in any capacity in connection with the Loans is any of the
following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Person that is named as a “specially
designated national and blocked Person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

81

--------------------------------------------------------------------------------


 

Section 7.24                 Anti-Corruption Laws and Sanctions. Borrower and
its Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and its Subsidiaries and their respective directors,
officers, employees and agents, are in compliance with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
and any other enabling legislation or executive order relating thereto,
(ii) Anti- Corruption Laws and (iii) the PATRIOT Act in all material respects
and have not violated any applicable Sanctions. None of (a) any Loan Party, any
Subsidiary or any of their respective directors, officers or employees, or
(b) any agent of such Loan Party or any such Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, and no use of
the proceeds thereof by any Loan Party or any Subsidiary, will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 7.25                 EEA Financial Institutions.  No Loan Party is an
EEA Financial Institution.

 

Section 7.26                 Beneficial Ownership Regulation.  As of the
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Elected Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder and all other
amounts payable under the Loan Documents shall have been paid in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

 

Section 8.01                 Financial Statements; Ratings Change; Other
Information.  The Borrower will furnish to the Administrative Agent for
electronic or other distribution to each Lender:

 

(a)                     Annual Financial Statements.  Within 90 days after the
end of each fiscal year of the Borrower, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification, exception or explanatory paragraph and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

82

--------------------------------------------------------------------------------


 

(b)                     Quarterly Financial Statements.  Within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)                      Certificate of Financial Officer — Compliance. 
Concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer in substantially the form
of Exhibit B hereto (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04(a) and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate, (iv) setting forth as of
such date a true and complete list of all Swap Agreements of the Borrower and
each Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement and (v) certifying compliance with Section 8.13(b).

 

(d)                     Certificate of Insurer — Insurance Coverage.  Within ten
(10) Business Days after requested by the Administrative Agent, with respect to
any insurance policy required by Section 8.07 that has been renewed, (i) a
certificate of insurance from the relevant insurer with, in form and substance
satisfactory to the Administrative Agent, and (ii) a copy of the applicable
policy.

 

(e)                      Other Accounting Reports.  Promptly upon receipt
thereof, a copy of each other material report or letter submitted to any Loan
Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of such Loan Party, and a copy of any
response by such Loan Party, or the Board of Directors of such Loan Party, to
such letter or report.

 

(f)                       SEC and Other Filings; Reports to Shareholders. 
Promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party with
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; provided, however,
that the Borrower shall be deemed to have furnished the information required by
this Section 8.01(f) if the same is timely available on “EDGAR” on the worldwide
web.

 

(g)                      Notices Under Material Instruments.  Promptly after the
furnishing thereof, copies of any financial statement, report or notice
furnished to or by any Person pursuant to the

 

83

--------------------------------------------------------------------------------


 

terms of any preferred stock designation, indenture, loan or credit or other
similar agreement, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

 

(h)                     Lists of Purchasers.  Promptly following the written
request from the Administrative Agent thereof, a list of all Persons purchasing
Hydrocarbons from any Loan Party.

 

(i)                         Notice of Sales of Oil and Gas Properties.  In the
event any Loan Party intends to sell, transfer, assign or otherwise dispose of
any Oil or Gas Properties or any Equity Interests in any Subsidiary for
consideration in excess of $25,000,000, prior written notice of such
disposition, the price thereof and the anticipated date of closing.

 

(j)                        Notice of Casualty Events.  Prompt written notice,
and in any event within three Business Days, of the Borrower’s knowledge of an
occurrence of any Casualty Event or the commencement of any action or proceeding
that would reasonably be expected to result in a Casualty Event.

 

(k)                     Issuance of Permitted Refinancing Debt.  In the event
the Borrower intends to refinance any Debt with the proceeds of Permitted
Refinancing Debt, prior written notice of such intended offering therefor, the
amount thereof and the anticipated date of closing to Agent and the Borrower
will furnish to Agent a copy of the preliminary offering memorandum (if any) and
the final offering memorandum (if any).

 

(l)                         Information Regarding Loan Parties.  Prompt written
notice (and in any event within thirty (30) days from the occurrence thereof) of
any change (i) in any Loan Party’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of any Loan Party’s chief executive office or
principal place of business, (iii) in the Loan Party’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in the Loan Party’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Loan Party’s federal taxpayer identification number.

 

(m)                 Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

(n)                     Account Control Agreements.  Prior to the opening
thereof, written notice (such notice to include reasonably detailed information
regarding the account number, purpose and location of such Deposit Account,
Securities Account or Commodities Account) to the Administrative Agent of any
Deposit Account, Securities Account or Commodities Account opened by the
Borrower or any of its Subsidiaries; provided that the Borrower or such
Subsidiary shall at all times comply with Section 8.17.

 

84

--------------------------------------------------------------------------------


 

(o)                     Promptly following any request therefor, information and
documentation reasonably requested in writing by the Administrative Agent or any
Lender for purposes of compliance with applicable “know your customer” and
Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act and
the Beneficial Ownership Regulation.

 

Section 8.02                 Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt (and in any event
within three (3) Business Days after the Borrower has knowledge of the
following) written notice of the following:

 

(a)                     the occurrence of any Default;

 

(b)                     the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against the
Borrower or any Affiliate thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

 

(c)                      the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, would reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $10,000,000;

 

(d)                     any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect; and

 

(e)                      any change in the information provided in any relevant
Beneficial Ownership Certification delivered hereunder that would result in a
change to the list of beneficial owners identified in such certification.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                 Existence; Conduct of Business.  Each Loan Party
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its proved Oil and Gas Properties are located or the ownership of its
Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

 

Section 8.04                 Payment of Obligations.  Each Loan Party will pay
its obligations, including Tax liabilities of such Loan Party before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of such Loan Party having a fair
market value, individually or in the aggregate, in excess of $8,000,000.

 

Section 8.05                 Performance of Obligations under Loan Documents. 
The Borrower will pay the Loans according to the terms thereof, and each Loan
Party will do and perform every act

 

85

--------------------------------------------------------------------------------


 

and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.

 

Section 8.06                 Operation and Maintenance of Properties.  Except
for matters that would not reasonably be expected to result in a Material
Adverse Effect, each Loan Party, at its own expense, will:

 

(a)                     operate its Oil and Gas Properties and other material
Properties or cause such Oil and Gas Properties and other material Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in compliance with all applicable contracts and agreements
and in compliance with all Governmental Requirements, including applicable pro
ration requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply would not reasonably be expected to have
a Material Adverse Effect.

 

(b)                     keep and maintain all Property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, preserve, maintain and keep in good repair and working order (ordinary
wear and tear excepted) all of its material proved Oil and Gas Properties and
other material Properties, including all equipment, machinery and facilities.

 

(c)                      promptly pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all delay rentals,
royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its proved Oil and Gas Properties and do
all other things necessary to keep unimpaired their rights with respect thereto
and prevent any forfeiture thereof or default thereunder.

 

(d)                     promptly perform or make reasonable and customary
efforts to cause to be performed, in accordance with industry standards, the
obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other material Properties.

 

(e)                      operate its Oil and Gas Properties and other material
Properties or cause or make reasonable and customary efforts to cause such Oil
and Gas Properties and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.

 

(f)                       to the extent such Loan Party is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

Section 8.07                 Insurance.  Each Loan Party will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  The loss
payable clauses or provisions in said insurance policy or

 

86

--------------------------------------------------------------------------------


 

policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent as an “additional insured”
and/or “lender loss payee”, as applicable, and provide that the insurer will
endeavor to give at least thirty (30) days prior notice of any cancellation of
such policy to the Administrative Agent.

 

Section 8.08                 Books and Records; Inspection Rights.  Each Loan
Party will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Each Loan Party will permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested.

 

Section 8.09                 Compliance with Laws.  Each Loan Party will comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower will maintain in effect and enforce
such policies and procedures to ensure compliance by the Borrower, its
Subsidiaries and each of their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10                 Environmental Matters.

 

(a)                     Each Loan Party shall at its sole expense: (i) comply,
and shall cause its Properties and operations to comply, with all applicable
Environmental Laws, the breach of which would be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of such Loan Party’s Properties or any other Property to the extent caused such
Loan Party’s operations except in compliance with applicable Environmental Laws,
the disposal or release of which would reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of such Loan Party’s Properties, which failure to obtain or
file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation, environmental response, mitigation or other remedial
obligations (collectively, the “Remedial Work”) in the event any Remedial Work
is required or reasonably necessary under applicable Environmental Laws because
of or in connection with the actual or suspected past, present or future
disposal or other release of any oil, oil and gas waste, hazardous substance or
solid waste on, under, about or from such Loan Party’s Properties, which failure
to commence and diligently prosecute to completion would reasonably be expected
to have a Material Adverse Effect; and (v) establish and implement such
procedures as may be necessary to continuously determine and assure that such
Loan Party’s obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement would reasonably be expected
to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

(b)                     The Borrower will promptly, but in no event later than
five days after the Borrower has knowledge of such event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against any Loan Party or such
Loan Party’s Properties in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action would reasonably be expected to result in liability (whether
individually or in the aggregate) in excess of $17,500,000, not fully covered by
insurance, subject to normal deductibles.

 

(c)                      In connection with any future acquisitions of Oil and
Gas Properties or other Properties, each Loan Party will provide environmental
assessment reports, audits and tests in accordance with the then-current ASTM
International standards upon request by the Administrative Agent and the
Lenders, except in circumstances in which such Loan Party is acquiring an
additional interest in an Oil and Gas Property or other Property.

 

Section 8.11                 Further Assurances.

 

(a)                     Each Loan Party will promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of such
Loan Party in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

 

(b)                     The Borrower hereby authorizes the Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of any Loan Party where permitted by law.  A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.  The Administrative Agent will use
commercially reasonably efforts to promptly send the Borrower any financing or
continuation statements it files without the signature of any Loan Party and the
Administrative Agent will use commercially reasonable efforts to promptly send
the Borrower the filing or recordation information with respect thereto.  The
Borrower acknowledges and agrees that any such financing statement may describe
the collateral as “all assets” of the applicable Loan Party or words of similar
effect as may be required by the Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

Section 8.12                 Reserve Reports.

 

(a)                     On or before February 28th (or February 29th, as
applicable) and August 31st of each year, commencing February 28, 2019, the
Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report.  The Reserve Report as of December 31 of each year shall have the
majority of PV-10 value prepared or audited by one or more Approved Petroleum
Engineers, and the Reserve Report as of June 30 of each year shall be prepared
by or under the supervision of the most senior employee of the Borrower who has
direct oversight for engineering and evaluation, and who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.

 

(b)                     In the event of an Interim Redetermination, the Borrower
shall furnish to the Administrative Agent and the Lenders a Reserve Report
prepared by or under the supervision of the most senior employee of the Borrower
who has direct oversight for engineering and evaluation, who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

 

(c)                      With the delivery of each Reserve Report, the Borrower
shall provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that to his knowledge after reasonable inquiry,
in all material respects: (i) the information contained in the Reserve Report
and any other information delivered in connection therewith is based on
information that was prepared in good faith based upon assumptions believed to
be reasonable at the time, the Loan Parties own good and defensible title to the
Proved Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(ii) none of their Proved Oil and Gas Properties have been sold since the date
of the last Borrowing Base determination except as set forth on an exhibit to
the certificate, which certificate shall list all of its Proved Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent and (iii) attached thereto is a schedule of the Proved Oil and Gas
Properties of the Loan Parties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage that such Mortgaged
Properties represent of the total value of such Proved Oil and Gas Properties of
the Loan Parties evaluated in such Reserve Report in compliance with
Section 8.14(a).

 

Section 8.13                 Title Information.

 

(a)                     On or before the delivery to the Administrative Agent
and the Lenders of each Reserve Report required by Section 8.12(a), the Borrower
will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Proved Oil and Gas Properties of the
Loan Parties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 125%
of the value of the Borrowing Base

 

89

--------------------------------------------------------------------------------


 

after giving effect to exploration and production activities, acquisitions,
dispositions and production.

 

(b)                     If the Borrower has provided title information for
additional Oil and Gas Properties under Section 8.13(a), the Borrower shall,
within 60 days after notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Oil and Gas Properties, either
(i) cure any such title defects or exceptions raised by such information
(including defects or exceptions as to priority), which are not permitted by
Section 9.03 (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (f) and (g) of such definition) having an equivalent
value or (iii) deliver title information in form and substance reasonably
acceptable to the Administrative Agent so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 125%
of the value of the Borrowing Base after giving effect to exploration and
production activities, acquisitions, dispositions and production.

 

(c)                      If the Borrower is unable to cure any title defect
requested by the Administrative Agent to be cured within such 60 day period or
the Borrower does not comply with the requirements to (i) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (f) and (g) of such
definition) having an equivalent value or (ii) provide acceptable title
information covering at least 125% of the value of the Borrowing Base after
giving effect to exploration and production activities, acquisitions,
dispositions and production, such default shall not be a Default, but instead
the Administrative Agent shall have the right to and, at the direction of the
Supermajority Lenders, shall, exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent.  To the extent that the Administrative Agent is not
reasonably satisfied that the Borrower complied with the requirements of the
preceding sentence after such 60 day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 85% requirement in
Section 8.14(a), and the Administrative Agent may send a notice to the Borrower
and the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Administrative Agent to cause the Borrower to be in
compliance with the requirement to provide acceptable title information covering
at least 125% of the value of Borrowing Base after giving effect to exploration
and production activities, acquisitions, dispositions and production.  This new
Borrowing Base shall become effective immediately after receipt of such notice.

 

Section 8.14                 Additional Collateral; Additional Guarantors.

 

(a)                     In connection with each redetermination of the Borrowing
Base, the Borrower shall review the Reserve Report and the list of current
Mortgaged Properties (as described in Section 8.12(c)(iii)) to ascertain whether
the Mortgaged Properties represent at least 85% of the PV-9 value of the Proved
Oil and Gas Properties of the Loan Parties, evaluated in the most recently
completed Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production.  In the event that the
Mortgaged Properties do not represent at least 85% of such PV-9 value, then the
Loan Parties shall grant to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (subject only

 

90

--------------------------------------------------------------------------------


 

to Excepted Liens of the type described in clauses (a) to (d) of the definition
thereof, but subject to the provisos at the end of such definition) on
additional Proved Oil and Gas Properties of the Loan Parties not already subject
to a Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 85% of such PV-9 value.  All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, mortgages, security agreements and financing statements or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Material Subsidiary places a Lien on its Oil
and Gas Properties and such Material Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

 

(b)                     In the event that (i) the Borrower determines that any
Restricted Subsidiary is a Material Subsidiary after the Effective Date or
(ii) the Borrower or any Restricted Subsidiary creates, forms or acquires any
Material Subsidiary (or any Unrestricted Subsidiary becomes a Restricted
Subsidiary), then the Borrower shall promptly cause such Restricted Subsidiary
to guarantee the Indebtedness pursuant to the Guaranty Agreement.  In connection
with any such guaranty, the Borrower shall, or shall cause such Restricted
Subsidiary (other than any Excluded Foreign Subsidiary) to, (A) execute and
deliver a supplement to the Guaranty Agreement and the Security Agreement
executed by such Restricted Subsidiary, (B) execute and deliver a Security
Instrument pledging all of the Equity Interests of such Restricted Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Restricted Subsidiary, together with an
appropriate undated stock powers for each certificate duly executed in blank by
the registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.  In addition, in the event that any
Excluded Foreign Subsidiary that is a First Tier Foreign Subsidiary becomes a
Material Subsidiary after the Effective Date, Borrower shall deliver a Pledge —
Borrower, pledging 65% of such Excluded Foreign Subsidiary’s outstanding voting
Equity Interests and 100% of such Excluded Foreign Subsidiary’s outstanding
non-voting Equity Interests to the extent such pledge will not result in adverse
tax consequences to the Borrower.  Notwithstanding the foregoing, if any
Subsidiary (other than any Excluded Foreign Subsidiary) guarantees any Debt, the
Borrower shall promptly cause such Subsidiary to guarantee the Indebtedness
pursuant to the Guaranty Agreement.  In connection with any such guaranty, the
Borrower shall, or shall cause such Subsidiary to, execute and deliver (x) a
supplement to the Guaranty Agreement and (y) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.

 

(c)                      The Security Instruments shall remain in effect at all
times unless otherwise released pursuant to the terms of this Agreement;
provided, however, that on the Investment Grade Rating Date, if no Default has
occurred and is continuing, then (i) Section 8.14(a) shall have no further force
or effect and (ii) upon written request of the Borrower to the Administrative
Agent, the Administrative Agent shall use reasonable efforts to promptly release
all of the Mortgaged Properties from the Liens of the Security Instruments;
provided, further, that if, after such release of any or all of the Mortgaged
Properties under the Security Instruments, the Borrower ceases to have an
Investment Grade Rating, then (1) Section 8.14(a) shall be automatically
reinstated and (2) within ninety (90) days of such cessation, the Borrower will,
and will cause each other applicable Subsidiary to, re-execute and re-deliver to
the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent any and all Security Instruments that are required to be
delivered pursuant to the terms and provisions of this Agreement.

 

(d)                     Notwithstanding any provision in any Loan Document to
the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) owned by any Loan Party included in the
definition of “Mortgaged Properties” and no Building or Manufactured (Mobile)
Home is encumbered by any Security Instrument.

 

Section 8.15                 ERISA Compliance.  Each Loan Party and any ERISA
Affiliate will promptly furnish to the Administrative Agent (i) promptly after
the filing thereof with the United States Secretary of Labor, the Internal
Revenue Service or the PBGC, copies of each annual and other report with respect
to each Plan or any trust created thereunder, (ii) immediately upon becoming
aware of the occurrence of any ERISA Event or of any “prohibited transaction,”
as described in section 406 of ERISA or in section 4975 of the Code, in
connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer, such Loan Party or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action such Loan Party or the ERISA Affiliate is taking or proposes to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(iii) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan. 
With respect to each Plan (other than a Multiemployer Plan), each Loan Party
will (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the Pension Funding Rules, and (ii) pay, or cause to be paid, to the PBGC
in a timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

 

Section 8.16                 Unrestricted Subsidiaries.  The Borrower:

 

(a)                     will cause the management, business and affairs of each
of the Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
its Restricted Subsidiaries, on the one hand, and each of the Unrestricted
Subsidiaries, on the other hand, to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Borrower and the Restricted Subsidiaries;

 

(b)                     will not, and will not permit any of the Restricted
Subsidiaries to, incur, assume, guarantee or be or become liable for any Debt of
any of the Unrestricted Subsidiaries; and

 

(c)                      will not permit any Unrestricted Subsidiary to hold any
Equity Interest in, or any Debt of, the Borrower or any Restricted Subsidiary.

 

92

--------------------------------------------------------------------------------


 

Section 8.17                 Accounts.  Subject to Section 8.19, the Borrower
and each of its Subsidiaries will maintain one or more of the Lenders as its
principal depository bank, including for the maintenance of any Deposit Account,
Securities Account or Commodities Account (other than any Excluded Account) for
the conduct of its business.  All such Deposit Accounts, Securities Accounts or
Commodities Accounts (other than Excluded Accounts) shall at all times be
subject to an Account Control Agreement.

 

Section 8.18                 Post-Closing Title.  No later than December 27,
2018 (or such longer period as the Administrative Agent may agree in its sole
discretion), the Borrower shall cause to be delivered to the Administrative
Agent title information which the Administrative Agent may reasonably require
which is reasonably satisfactory to the Administrative Agent that, together with
title information delivered prior to the Effective Date, sets forth the status
of title to at least 125% of the value of Borrowing Base on the Effective Date.

 

Section 8.19                 Post-Closing Amendment to Securities Account
Control Agreement.  No later than October 29, 2018 (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
to be delivered to the Administrative Agent an amendment to that certain
Securities Control Agreement, dated as of December 30, 2016, among the Borrower,
the Administrative Agent and Goldman, Sachs & Co., which amendment shall be in
form and substance reasonably satisfactory to the Administrative Agent to
reflect the amendment and restatement of the Existing Credit Agreement.

 

ARTICLE IX
Negative Covenants

 

Until the Elected Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                 Financial Covenants.

 

(a)                     Total Funded Debt to EBITDAX Ratio.  The Borrower will
not permit, as of the last day of any Rolling Period commencing with the Rolling
Period ending December 31, 2018, the Total Funded Debt to EBITDAX Ratio to
exceed, for the Rolling Period ending on such date to be greater than (a) for
the Rolling Period ending on the last day of each fiscal quarter to and
including the fiscal quarter ending December 31, 2019, 4.25 to 1.00 and (b) for
the Rolling Period ending on the last day of each fiscal quarter thereafter,
4.00 to 1.00.

 

93

--------------------------------------------------------------------------------


 

(b)                     Current Ratio.  The Borrower will not permit, as of the
last day of any fiscal quarter, the ratio of (i) consolidated current assets of
the Borrower and its Consolidated Restricted Subsidiaries (including Unused
Availability, but excluding non-cash assets under ASC 815) to (ii) consolidated
current liabilities of the Borrower and its Consolidated Restricted Subsidiaries
(excluding non-cash obligations under ASC 815 and the current portion of the
outstanding Indebtedness) to be less than 1.0 to 1.0.

 

For the avoidance of doubt, the Borrower shall not be required to deliver
calculations demonstrating compliance with this Section 9.01 other than pursuant
to Section 8.01(c).

 

Section 9.02                 Debt.  No Loan Party will incur, create, assume or
suffer to exist any Debt, except:

 

(a)                     the Loans or other Indebtedness arising under the Loan
Documents or any guaranty of or suretyship arrangement for the Loans or other
Indebtedness arising under the Loan Documents.

 

(b)                     Debt of the Loan Parties set forth on Schedule
9.02(b) as of the Effective Date and any Permitted Refinancing Debt in respect
of the foregoing.

 

(c)                      Debt incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Leases and any
Debt assumed in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Debt that do not increase the outstanding
principal amount thereof; provided that (i) in the case of any acquisition,
construction or improvement of any fixed or capital asset, such Debt (other than
Capital Leases) is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) other than with
respect to Debt set forth on Schedule 9.02(c) outstanding on the Effective
Date, the aggregate principal amount of Debt permitted by this clause (c) shall
not exceed $75,000,000 at any time outstanding.

 

(d)                     Debt associated with surety bonds or other surety
obligations to secure performance of obligations owing in the ordinary course of
its business.

 

(e)                      intercompany Debt between the Borrower and any
Restricted Subsidiary or between Restricted Subsidiaries to the extent permitted
by Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or one of its
Wholly-Owned Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or any Restricted Subsidiary shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.

 

(f)                       endorsements of negotiable instruments for collection
in the ordinary course of business.

 

(g)                      non-recourse Debt secured by Property, other than Oil
and Gas Properties evaluated by the Lenders for purposes of establishing the
Borrowing Base, not to exceed $40,000,000 in the aggregate at any one time
outstanding.

 

94

--------------------------------------------------------------------------------


 

(h)                     Debt set forth on Schedule 9.02(h) outstanding on the
Effective Date and other Debt not to exceed $25,000,000 in the aggregate at any
one time outstanding.

 

(i)                         other unsecured senior Debt or subordinated Debt of
the Borrower maturing (giving effect to mandatory prepayments) no earlier than
at least six months after the Maturity Date under this Agreement; provided that
(a) immediately after giving effect to the incurrence or issuance of unsecured
senior Debt or subordinated Debt, the Borrower shall be in pro forma compliance
with Section 9.01 (with EBITDAX equal to EBITDAX for the most recent Rolling
Period for which financial statements have been, or are required to have been,
delivered pursuant to Section 8.01(a) or Section 8.01(b)) and (b) immediately
upon the issuance of any such unsecured senior Debt or subordinated Debt, other
than Permitted Refinancing Debt, the Borrowing Base shall be reduced by an
amount equal to twenty-five percent (25%) of the aggregate principal amount of
such Debt.

 

Section 9.03                 Liens.  No Loan Party will create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:

 

(a)                     Liens securing the payment of any Indebtedness.

 

(b)                     Excepted Liens.

 

(c)                      Liens securing Capital Leases and other Debt permitted
by Section 9.02(c) but only on the Property thereunder.

 

(d)                     Any Lien existing on Property of a Person immediately
prior to its being consolidated with or merged into a Loan Party or its becoming
a Restricted Subsidiary, or any Lien existing on any Property acquired by a Loan
Party at the time such Property is so acquired, provided that (i) no such Lien
shall have been created or assumed in contemplation of such consolidation or
merger or such Person’s becoming a Restricted Subsidiary or such acquisition of
Property, and (ii) each such Lien shall extend solely to the item or items of
Property so acquired and any other Property which is an improvement or accession
to such acquired Property.

 

(e)                      Liens on Property not included in the then most recent
Reserve Report and not otherwise permitted by the foregoing clauses of this
Section 9.03; provided that the principal or face amount of all Debt secured
under this Section 9.03(e) shall not exceed $25,000,000 in the aggregate for all
Loan Parties.

 

(f)                       Liens securing any Permitted Refinancing Debt provided
that any such Permitted Refinancing Debt is not secured by any additional or
different Property not securing the Refinanced Debt.

 

(g)                      Liens on Property, other than Oil and Gas Properties
evaluated by the Lenders for purposes of establishing the Borrowing Base,
securing non-recourse Debt permitted by Section 9.02(g).

 

95

--------------------------------------------------------------------------------


 

Section 9.04                 Dividends, Distributions, Redemptions and
Restricted Payments, Redemption of Other Debt.

 

(a)                     Restricted Payments.  No Loan Party will declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
return any capital to its stockholders or make any distribution of its Property
to its Equity Interest holders, except (i) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock (other than Disqualified Capital Stock), (ii) so long
as no Event of Default shall have occurred which is continuing, the Borrower may
declare and pay annual cash dividends not to exceed $50,000,000 on an annual
basis, (iii) the Loan Parties (other than the Borrower) may declare and pay
dividends ratably with respect to their Equity Interests, (iv) the Borrower may
make Restricted Payments pursuant to and in accordance with restricted stock
plans, stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries, (v) the Borrower may make any repurchases of
its Equity Interests (other than Disqualified Capital Stock) that are permitted
under Section 9.05(k) and (vi) in addition to Restricted Payments payable
pursuant to clauses (i) and through (v) immediately above, the Borrower may make
Restricted Payments; provided, that, with respect to this clause (vi) only,
(x) the Borrower shall have, on a pro-forma basis immediately after giving
effect to such Restricted Payment, Unused Availability under this Agreement of
not less than 20% of the Aggregate Elected Commitment Amounts, (y) no Default or
Event of Default shall have occurred and be continuing and (z) immediately after
giving effect to such Restricted Payment, the Total Funded Debt to EBITDAX Ratio
(with EBITDAX equal to EBITDAX for the most recent Rolling Period for which
financial statements have been, or are required to have been, delivered pursuant
to Section 8.01(a) or Section 8.01(b)) shall not exceed 3.00 to 1.00 on a pro
forma basis.

 

(b)                     Redemptions of Other Debt. The Borrower will not, and
will not permit any of its Subsidiaries to, prior to the date that is one
hundred eighty (180) days after the Maturity Date, call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) any unsecured notes (including any Debt
permitted by Section 9.02(i)), any Subordinated Debt or any Permitted
Refinancing Debt in respect thereof (collectively, the “Other Debt”); provided
that the Borrower may (i) Redeem Other Debt concurrently with the receipt of the
Net Equity Proceeds of any sale of Equity Interests (other than Disqualified
Capital Stock) of the Borrower issued for the purpose of such Redemption,
(ii) Redeem Other Debt by converting all or a portion of such Other Debt into
additional Equity Interests (other than Disqualified Capital Stock) of the
Borrower, (iii) Redeem Other Debt that is permitted by Section 9.02(i) with
Permitting Refinancing Debt, (iv) Redeem Other Debt with cash in an amount not
to exceed $300,000,000; provided, that, with respect to this clause (iv) only,
(x) the Borrower shall have, on a pro-forma basis immediately after giving
effect to such Redemption, Unused Availability under this Agreement of not less
than 20% of the Aggregate Elected Commitment Amounts, (y) no Default or Event of
Default shall have occurred and be continuing and (z) immediately after giving
effect to such Redemption, the Borrower shall be in pro forma compliance with
Section 9.01 or (v) Redeem Other Debt; provided, that, with respect to this
clause (v) only, (x) the Borrower shall have, on a pro-forma basis immediately
after giving effect to such Redemption, Unused Availability under this Agreement
of not less than 20% of the Aggregate Elected Commitment Amounts, (y) no Default
or Event of Default shall have occurred and be continuing and (z) immediately
after giving effect to such Redemption, the Total Funded Debt to EBITDAX Ratio
(with EBITDAX equal to EBITDAX for the most recent Rolling Period for which
financial statements have been, or are required to have been, delivered pursuant
to Section 8.01(a) or Section 8.01(b)) shall not exceed 2.75 to 1.00 on a pro
forma basis.

 

96

--------------------------------------------------------------------------------


 

Section 9.05                 Investments, Loans and Advances.  No Loan Party
will make or permit to remain outstanding any Investments (whether by division
or otherwise) in or to any Person, except that the foregoing restriction shall
not apply to:

 

(a)                     Investments reflected in the Financial Statements or
which are disclosed to the Lenders in Schedule 9.05(a).

 

(b)                     accounts receivable arising in the ordinary course of
business.

 

(c)                      direct obligations of the United States or any agency
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within one year from the date of creation thereof.

 

(d)                     commercial paper maturing within one year from the date
of creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)                      deposits maturing within one year from the date of
creation thereof with, including certificates of deposit issued by, any Lender
or any office located in the United States of any other bank or trust company
which is organized under the laws of the United States or any state thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000 (as of
the date of such bank or trust company’s most recent financial reports) and has
a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time, by S&P or Moody’s, respectively or, in the case of any
Foreign Subsidiary, a bank organized in a jurisdiction in which the Foreign
Subsidiary conducts operations having assets in excess of $500,000,000 (or its
equivalent in another currency).

 

(f)                       deposits maturing within one year from the date of
creation thereof which are either (i) in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e) or (ii) rated AAA/Aaa by S&P or Moody’s.

 

(g)                      Investments (i) made by the Borrower in or to the other
Loan Parties, and (ii) made by a Loan Party in or to the Borrower or any other
Loan Party (or, in each case in the foregoing clauses (i) and (ii), in any
Person which becomes, or is merged into, a Restricted Subsidiary and complies
with Section 8.14(b) no later than five (5) Business Days after the date on
which such Investment is made).

 

(h)                     subject to the limits in Section 9.07, Investments
(including, without limitation, capital contributions) in general or limited
partnerships or other types of entities (each a “venture”) entered into by such
Loan Party with others in the ordinary course of business; provided that (i) any
such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, except
for existing Investments described or referred to on Schedule 9.05(h) and
Investments permitted by Section 9.05(i), (ii) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms and
(iii) such venture interests acquired and capital contributions made (valued as
of the date such interest was acquired or the contribution made) do not exceed,
in the aggregate at any time outstanding an amount equal to $125,000,000.

 

97

--------------------------------------------------------------------------------


 

(i)                         subject to the limits in Section 9.07, additional
Investments (including, without limitation, capital contributions) in the
ventures described or referred to on Schedule 9.05(h) and new Investments
(including, without limitation, capital contributions) in ventures entered into
by such Loan Party with others in the ordinary course of business; provided that
(i) any such venture is not engaged exclusively in oil and gas exploration,
development, production, processing and related activities, including
transportation, (ii) the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $25,000,000.

 

(j)                        subject to the limits in Section 9.07, Investments in
direct ownership interests in additional Oil and Gas Properties and gas
gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America.

 

(k)                     Other Investments (including repurchases by the Borrower
of its Equity Interests); provided,  that at the time such Investment is made
(x) the Borrower shall have, on a pro-forma basis immediately after giving
effect to the making of such Investment, Unused Availability under this
Agreement of not less than 20% of the Aggregated Elected Commitment Amounts,
(y) no Default or Event of Default shall have occurred and be continuing and
(z) immediately after giving effect to such Investment, the Total Funded Debt to
EBITDAX Ratio (with EBITDAX equal to EBITDAX for the most recent Rolling Period
for which financial statements have been, or are required to have been,
delivered pursuant to Section 8.01(a) or Section 8.01(b)) shall not exceed 3.00
to 1.00 on a pro forma basis.

 

(l)                         So long as (i) no Default exists either before or
after giving effect thereto and (ii) the Borrower is in compliance with
Section 9.01 both before and after giving effect thereto on a pro forma
basis, Investments in Unrestricted Subsidiaries, provided that the aggregate
amount of all such Investments at any one time shall not exceed $200,000,000.

 

Section 9.06                 Designation of Material Subsidiaries.  Unless
designated as a Non-Material Subsidiary on Schedule 7.14 as of the Effective
Date or thereafter, assuming compliance with Section 9.15, any Person that
becomes a Subsidiary of the Borrower or any of its Material Subsidiaries shall
be classified as a Material Subsidiary.

 

Section 9.07                 Nature of Business; International Operations.  No
Loan Party will allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company.  From
and after the date hereof, no Loan Party will acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States or Canada in excess of $15,000,000 in the
aggregate.  The Borrower shall at all times remain organized under the laws of
the United States of America or any State thereof or the District of Columbia.

 

98

--------------------------------------------------------------------------------


 

Section 9.08                 Proceeds of Loans.

 

(a)                     The Borrower will not permit the proceeds of the Loans
to be used for any purpose other than those permitted by Section 7.18.  Neither
the Borrower nor any Person acting on behalf of the Borrower has taken or will
take any action which might cause any of the Loan Documents to violate
Regulations U, Regulation T or Regulation X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that the
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.09                 ERISA Compliance.  No Loan Party will at any time:

 

(a)                     engage in, or permit any ERISA Affiliate to engage in,
any transaction in connection with which such Loan Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

 

(b)                     terminate, or permit any ERISA Affiliate to terminate,
any Plan in a manner, or take any other action with respect to any Plan, which
could result in any liability of such Loan Party or any ERISA Affiliate to the
PBGC.

 

(c)                      fail to make, or permit any ERISA Affiliate to fail to
make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, such Loan Party or any ERISA
Affiliate is required to pay as contributions thereto.

 

(d)                     permit, or allow any ERISA Affiliate to permit, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) for any Plan to fall below 80%.

 

(e)                      contribute to or assume an obligation to contribute to,
or permit any ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan.

 

(f)                       acquire, or permit any ERISA Affiliate to acquire, an
interest in any Person that causes such Person to become an ERISA Affiliate with
respect to such Loan Party or with respect to any ERISA Affiliate of the such
Loan Party if such Person sponsors, maintains or

 

99

--------------------------------------------------------------------------------


 

contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or
(2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities (based on assumptions used
for purposes of FASB ASC Topic No. 715) under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities, except as
would not have a Material Adverse Effect.

 

(g)                      incur, or permit any ERISA Affiliate to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA.

 

(h)                     contribute to or assume an obligation to contribute to,
or permit any ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability.

 

(i)                         amend, or permit any ERISA Affiliate to amend, a
Plan resulting in an increase in current liability such that such Loan Party or
any ERISA Affiliate is required to provide security to such Plan under section
436(f) of the Code.

 

Section 9.10                 Sale or Discount of Receivables.  Except for
receivables obtained by any Loan Party out of the ordinary course of business or
the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, no Loan Party will discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.11                 Mergers, Etc.  No Loan Party will divide, merge
into or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions and
including by division) all or substantially all of its Property (whether now
owned or hereafter acquired) to any other Person (any such transaction, a
“consolidation”) or liquidate or dissolve; provided that:

 

(a)                     any Loan Party may participate in a division, merger or
consolidation with any other Person; provided that (i) no Default is continuing,
(ii) any such division, merger or consolidation would not cause a Default
hereunder, (iii) if the Borrower divides, merges or consolidates with any
Person, the Borrower shall be the surviving Person and (iv) if any other Loan
Party divides, merges or consolidates with any Person (other than the Borrower
or another Loan Party) and such other Loan Party is not the surviving Person,
such surviving Person shall expressly assume in writing (in form and substance
satisfactory to the Administrative Agent) all obligations of such Loan Party
under the Loan Documents; and

 

(b)                     any Loan Party may participate in a division, merger or
consolidation with the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or

 

100

--------------------------------------------------------------------------------


 

any other Loan Party and if one of such Loan Parties is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary.

 

Section 9.12                 Sale of Properties.  No Loan Party will sell,
assign, farm-out, convey or otherwise transfer any Property (whether by division
or otherwise), except for (a) the sale of Hydrocarbons in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts; (c) the sale or transfer of equipment that is no longer necessary
for the business of such Loan Party or is replaced by equipment of at least
comparable value and use; (d) the sale, transfer or other disposition of Equity
Interests in Subsidiaries that are not Loan Parties; (e) sales or other
dispositions of Oil and Gas Properties or any interest therein or Guarantors
owning Oil and Gas Properties and the Swap Monetization of Swap Agreements;
provided that (i) if the aggregate value (which, for purposes hereof, shall mean
the value the Administrative Agent attributes to such Oil and Gas Property
and/or Swap Agreement for purposes of the most recent determination of the
Borrowing Base (which Borrowing Base was approved or deemed approved by the
requisite Lenders in accordance with Section 2.07)) of such sales or other
dispositions of Oil and Gas Properties or Guarantors owning Oil and Gas
Properties, when aggregated with the Swap Monetization of Swap Agreements
pursuant to the terms of this Agreement, since the last Scheduled
Redetermination Date is in excess of ten percent (10%) of the Borrowing Base,
then the Borrowing Base will be automatically reduced by an amount reasonably
determined by the Administrative Agent and approved by the Supermajority
Lenders, which redetermined Borrowing Base shall be effective upon delivery by
the Administrative Agent of the related New Borrowing Base Notice under
Section 2.07(d), and if the Aggregate Revolving Credit Exposures exceed the
Borrowing Base as adjusted after such reduction in the Borrowing Base, the
Borrower shall prepay Borrowings in accordance with Section 3.04(c)(iii),
(ii) such disposition or Swap Monetization is for at least fair market value and
(iii) if any such sale or other disposition is of a Guarantor owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Guarantor; (f) sales and other dispositions of Properties
(other than Oil and Gas Properties or Guarantors owning Oil and Gas Properties)
not regulated by Sections 9.12(a) to (e) having a fair market value not to
exceed $50,000,000 during any 12-month period.

 

Section 9.13                 Environmental Matters.  No Loan Party will cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any Remedial Work
under any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations would
reasonably be expected to have a Material Adverse Effect.

 

Section 9.14                 Transactions with Affiliates.  No Loan Party will
enter into any transaction (or series of related transactions), including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than any other Loan Party
and Wholly-Owned Subsidiaries of the Borrower) involving aggregate consideration
in excess of $20 million, unless such transaction (or series of related
transactions) is otherwise permitted by this Agreement or is in the ordinary
course of business on terms not materially less favorable to such Loan Party
than those that such Loan Party would reasonably expect to be able to obtain in
a comparable arm’s length transaction (or series of related transactions) with a
Person not an Affiliate.

 

101

--------------------------------------------------------------------------------


 

Section 9.15                 Subsidiaries.  No Loan Party shall create or
acquire any additional Material Subsidiary or redesignate a Subsidiary as a
Material Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.14(b).  The Borrower shall not, and shall not permit any Material
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Material Subsidiary except in compliance with Section 9.12(e).

 

Section 9.16                 Negative Pledge Agreements; Dividend Restrictions.
No Loan Party will create, incur, assume or suffer to exist any contract,
agreement or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Material Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) the Loan
Documents, (b) any leases or licenses as they affect any Property or Lien
subject to such lease or license, (c) any contract agreement or understanding
creating Liens on Capital Leases or to secure purchase money Debt permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), or (d) any restriction with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.

 

Section 9.17                 Swap Agreements.  No Loan Party will enter into any
Swap Agreements with any Person other than:

 

(a)                     Subject to the second to last paragraph of this
Section 9.17, Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect) do not exceed (A) 85% of the Projected
Volumes of each of (1) crude oil, (2) natural gas and (3) natural gas liquids
and condensate, calculated separately, in each case based on the most recently
delivered certificate under the last paragraph of this Section 9.17 for each
month during the first thirty-six (36) month period from the date such Swap
Agreement (including each trade or transaction) is executed and (B) 75% of the
reasonably anticipated production of each of (1) crude oil, (2) natural gas and
(3) natural gas liquids and condensate, calculated separately, in each case from
the Loan Parties’ Proved Reserves included in the most recently delivered
Reserve Report for each month during the twenty-four (24) month period
commencing with the third anniversary of the date of such Swap Agreement
(including each trade or transaction) is executed; provided, however, that such
Swap Agreements shall not, in any case, have a tenor of longer than sixty (60)
months, provided that the restrictions in the foregoing clauses (A) and
(B) shall not apply to floor or put arrangements setting a minimum commodity
price;

 

(b)                     Swap Agreements effectively converting interest rates
from floating to fixed (i) with an Approved Counterparty and (ii) the notional
amounts of which (when aggregated with other interest rate Swap Agreements then
in effect effectively converting interest rates from floating to fixed) do not
exceed 100% of principal amount of the Borrower’s floating rate Debt in respect
of borrowed money;

 

102

--------------------------------------------------------------------------------


 

(c)                      Swap Agreements effectively converting interest rates
from fixed to floating (i) with an Approved Counterparty and (ii) the notional
amounts of which (when aggregated with other interest rate Swap Agreements then
in effect effectively converting interest rates from fixed to floating) do not
exceed 100% of principal amount of the Borrower’s fixed rate Debt in respect of
borrowed money;

 

(d)                     Swap Agreements in respect of currencies (i) with an
Approved Counterparty and (ii) that are to hedge actual or expected fluctuations
in currencies and are not for speculative purposes;

 

(e)                      Any Permitted Bond Hedge Transactions; and

 

(f)                       Upon the signing of a binding purchase and sale
agreement for Oil and Gas Properties (such Oil and Gas Properties, the “Proposed
Acquisition Properties”) between such Loan Party and a third party seller, Swap
Agreements in respect of commodities (a) with an Approved Counterparty, (b) with
a tenor not to exceed three years commencing with the first full month after
such Swap Agreement is executed, and (c) the notional volumes for which do not
exceed 85% of the reasonably anticipated production from the Proposed
Acquisition Properties constituting Proved Reserves for each month from each of
crude oil, natural gas and natural gas liquids and condensate, calculated
separately and as set forth in a reserve report delivered to the Administrative
Agent (in form and detail reasonably acceptable to the Administrative Agent)
covering such Proposed Acquisition Properties; provided that, (x) upon the
earlier to occur of (1) the 30th day after such purchase and sale agreement is
terminated and (2) the 90th day after the date upon which the applicable
purchase and sale agreement was entered into in each case with such extensions
as agreed to by the Administrative Agent in its sole discretion, all Swap
Agreements entered into under this Section 9.17(f) that would not otherwise have
been permitted to be entered into under Section 9.17(a)) above (at the time
entered into) will be unwound or otherwise terminated and (y) notwithstanding
anything to the contrary herein, the notional volumes for Swap Agreements
entered into under this Section 9.17(f) (when aggregated with other commodity
Swap Agreements then in effect pursuant to Section 9.17(a) other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
shall not exceed, as of the date such Swap Agreement is executed, 100% of
reasonably anticipated production from the Loan Party’s Oil and Gas Properties
constituting Proved Reserves (as set forth in the most recent Reserve Report
delivered pursuant to the terms of this Agreement and excluding, for the
avoidance of doubt, anticipated production from the Proposed Acquisition
Properties) for each month of each of crude oil, natural gas, and natural gas
liquids and condensate, calculated separately.

 

In no event shall any Swap Agreement contain any requirement, agreement or
covenant for any Loan Party to post collateral, credit support (including in the
form of letters of credit) or margin (other than, in each case, pursuant to the
Security Instruments) to secure their obligations under such Swap Agreement or
to cover market exposures, other than usual and customary requirements to
deliver letters of credit or post cash collateral in an aggregate amount not to
exceed $25,000,000.00 with respect to such Swap Agreements.

 

No Loan Party may permit the Swap Monetization of Swap Agreements except
pursuant to Section 9.12(e).

 

103

--------------------------------------------------------------------------------


 

For purposes of entering into or maintaining Swap Agreement trades or
transactions under clause (a)(ii)(B) of this Section 9.17, forecasts of
reasonably anticipated production from the Borrower’s and the other Loan
Parties’ Proved Reserves as set forth in the most recent Reserve Report
delivered pursuant to the terms of this Agreement may be revised at the
Borrower’s option to account for any increase or decrease therein anticipated
because of information obtained by the Borrower or any other Loan Party
subsequent to the publication of such Reserve Report, including the Borrower’s
or any other Loan Party’s internal forecasts of production decline rates for
existing wells and including additions to or deletions from anticipated future
production due to new wells coming on stream or failing to come on stream, the
shutting in of wells or other cessation of production from wells, the
acquisition of property or wells and the disposition of property or wells;
provided that (a) such supplemental information shall be reasonably satisfactory
to the Administrative Agent and (b) if any such supplemental information is
delivered, such information shall be presented on a net basis (i.e. it shall
take into account both increases and decreases in anticipated production
subsequent to the publication of the most recent Reserve Report).

 

If, at the end of any calendar month, the Borrower determines that the aggregate
notional volumes of all Swap Agreements in respect of commodities for such
calendar month (other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) exceeded 100% of actual production of each of
(i) crude oil, (ii) natural gas and (iii) natural gas liquids and condensate,
calculated separately, for such calendar month, then the Borrower shall
(A) promptly notify the Administrative Agent of such determination, and (B) if
requested by the Administrative Agent or the Supermajority Lenders, within 30
days after such request (1) provide an updated report of the type set forth in
the last paragraph of this Section 9.17 and (2) terminate, create off-setting
positions or otherwise unwind or monetize existing Swap Agreements such that, at
such time, the volumes under commodity Swap Agreements will not exceed 100% of
the Projected Volumes set forth in the report delivered pursuant to the
foregoing clause (1) for the then-current and any succeeding calendar month
covered by such Swap Agreements.

 

The Borrower shall deliver a certificate of a Financial Officer setting forth,
as of a recent date, a report detailing the Projected Volume for each month
during the forthcoming five year period and the assumptions used in calculating
such Projected Volume, in each case, in form and substance reasonably
satisfactory to the Administrative Agent (a) concurrently with any delivery of
financial statements under Section 8.01(a) and Section 8.01(b), (b) promptly
upon the occurrence of any event (including any sale, transfer, assignment or
other disposition of Oil and Gas Properties) that the Borrower determines in its
reasonable discretion would decrease the aggregate Projected Volume by 5% or
more of the aggregate Projected Volume during the five-year period set forth in
the most recent certificate previously delivered pursuant to the third to last
paragraph of this Section 9.17, and (c) at the election of the Borrower, up to
two times during the period following the delivery of the most recent
certificate previously delivered pursuant to clause (a) above (or more
frequently, if the Administrative Agent in its reasonable discretion approves).

 

Section 9.18                 Release of Liens.  During any period between two
successive Scheduled Redetermination Dates, the Borrower shall be entitled to
cause Mortgaged Properties having an aggregate fair market value not to exceed
seven and a half percent (7.5%) of the Borrowing Base, individually or in the
aggregate, to be released from the Liens created by and existing under the
Security Instruments without the consent of the Lenders; provided that (a) no
Event of Default shall have occurred which is continuing, (b) following any such
release, the Borrower shall be

 

104

--------------------------------------------------------------------------------


 

in compliance with Section 8.14, and (c) the Aggregate Revolving Credit
Exposures shall not exceed the Aggregate Elected Commitment Amounts or the
Borrowing Base.

 

Section 9.19                 Designation and Conversion of Restricted and
Unrestricted Subsidiaries.

 

(a)                     Assuming compliance with Section 9.19(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.

 

(b)                     The Borrower may designate by prior written notice
thereof to the Administrative Agent, any Restricted Subsidiary, including a
newly formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if
(i) immediately prior, and after giving effect, to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if stated to have
been made expressly as of an earlier date, were true and correct in all material
respects as of such date), (B) no Default exists or would exist (and the
Borrower shall be in compliance, on a pro forma basis, with the covenants set
forth in Section 9.01 and (C) such Subsidiary is not a guarantor or “restricted
subsidiary” with respect to any Debt permitted pursuant to Section 9.02(c) or
Section 9.02(i); and (ii) the Investment deemed to be made in such Subsidiary
(and its subsidiaries) pursuant to the next sentence would be permitted to be
made at the time of such designation under Section 9.05(l).  The designation of
any Restricted Subsidiary as an Unrestricted Subsidiary shall (a) constitute an
Investment in an Unrestricted Subsidiary (and its subsidiaries) in an amount
equal to the fair market value of the Borrower’s direct and indirect ownership
interest in such Subsidiary (and its subsidiaries) and (b) be deemed a
disposition of the Property of such Subsidiary (and its subsidiaries) (and
Equity Interests therein) for purposes of Section 9.12.  Except as provided in
this Section 9.19(b), no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.

 

(c)                      The Borrower may designate by prior written notice
thereof to the Administrative Agent any Unrestricted Subsidiary to be a
Restricted Subsidiary if (i) immediately prior, and after giving effect to such
designation, (A) the representations and warranties of each Loan Party contained
in each of the Loan Documents are true and correct in all material respects on
and as of such date as if made on and as of the date of such redesignation (or,
if stated to have been made expressly as of an earlier date, were true and
correct in all material respects as of such date), (B) no Default exists or
would exist (and the Borrower shall be in compliance, on a pro forma basis, with
the covenants set forth in Section 9.01 and (ii) the Borrower is in compliance
with the requirements of Section 8.14 and Section 9.20.  Any such designation
shall (x) be treated as a cash dividend in an amount equal to the lesser of the
fair market value of the Borrower’s direct and indirect ownership interest in
such Subsidiary or the amount of the Borrower’s cash investment previously made
for purposes of the limitation on Investments under Section 9.05(l) and
(y) constitute the incurrence at the time of such designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

 

Section 9.20                 Unrestricted Subsidiaries.  No Loan Party will:

 

(a)                     Incur, assume, guarantee or be or become liable for any
Indebtedness of any of the Unrestricted Subsidiaries.

 

105

--------------------------------------------------------------------------------


 

(b)                     Permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, any Loan Party.

 

Section 9.21                 Sanctions. No Loan Party shall, directly or
indirectly, use the proceeds of any Loan or Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to knowingly fund any activities
of or business with any individual or entity, or in any Designated Jurisdiction
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Administrative Agent, Issuing Bank, or otherwise) of Sanctions or
Anti-Corruption Laws.

 

Section 9.22                 Anti-Corruption Laws. No Loan Party shall fail to
conduct its businesses in compliance with applicable Anti-Corruption Laws in all
material respects.

 

Section 9.23                 Marketing Activities. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their Oil and Gas Properties during the period of
such contract, (ii) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business, and (iii) other contracts for the
purchase and/or sale of Hydrocarbons of third parties (A) which have generally
offsetting provisions (i.e., corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01          Events of Default.  One or more of the following events
shall constitute an “Event of Default”:

 

(a)                     the Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                     the Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days.

 

(c)                      any representation or warranty made or deemed made by
or on behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification

 

106

--------------------------------------------------------------------------------


 

of any Loan Document or waiver under such Loan Document, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any respect material to
the Borrower’s creditworthiness or to the rights or interests of the Lenders
when made or deemed made.

 

(d)                     any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(l), Section 8.02,
Section 8.03, Section 8.18, Section 8.19 or ARTICLE IX.

 

(e)                      any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of the Majority Lenders).

 

(f)                       any Loan Party shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to
applicable grace periods), unless such payment is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.

 

(g)                      any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness (other than
Indebtedness in respect of Swap Agreements) or any trustee or agent on its or
their behalf to cause any Material Indebtedness (other than Indebtedness in
respect of Swap Agreements) to become due, or to require the Redemption thereof
or any offer to Redeem to be made in respect thereof, prior to its scheduled
maturity or require any Loan Party to make an offer in respect thereof or there
occurs under any Swap Agreement constituting Material Indebtedness an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap
Agreement) or (B) any Termination Event (as so defined) under such Swap
Agreement as to which the Borrower or any Restricted Subsidiary is an Affected
Party (as so defined).

 

(h)                     an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Loan Party or its debts, or of a substantial part
of its assets, under any  Debtor Relief Laws or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered.

 

(i)                         any Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding

 

107

--------------------------------------------------------------------------------


 

or petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing.

 

(j)                        any Loan Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

 

(k)                     one or more judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (to the extent not covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days and for which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party to enforce any such
judgment.

 

(l)                         the Loan Documents after delivery thereof shall for
any reason, except to the extent permitted by the terms thereof, cease to be in
full force and effect and valid, binding and enforceable in accordance with
their terms against any Loan Party that is a party thereto, or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or any
Loan Party or any of their Affiliates shall so state in writing.

 

(m)                 an ERISA Event shall have occurred that, in the opinion of
the Majority Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect.

 

(n)                     a Change in Control shall occur.

 

Section 10.02          Remedies.

 

(a)                     In the case of an Event of Default other than one
described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Majority Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Elected Commitments, and thereupon the Elected
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder and under the Notes and
the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or

 

108

--------------------------------------------------------------------------------


 

other notice of any kind, all of which are hereby waived by each Loan Party; and
in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Elected Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Loan Parties accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party.

 

(b)                     In the case of the occurrence of an Event of Default,
the Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

(c)                      All collateral, including, without limitation, proceeds
realized from the liquidation or other disposition of collateral or otherwise
received after maturity of the Loans, whether by acceleration or otherwise,
shall be applied:  first, to reimbursement of expenses and indemnities provided
for in this Agreement and the Security Instruments payable to the Administrative
Agent in its capacity as such; second, pro rata to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Lenders; third, pro rata to payment of accrued interest on the
Loans; fourth, pro rata to payment of principal outstanding on the Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time, and Indebtedness referred to in (i) clause  (b) of the definition
of Indebtedness owing to Lender Swap Providers and (ii) clause  (c) of the
definition of Indebtedness owing to Bank Products Providers; fifth, pro rata to
any other Indebtedness; sixth, to serve as Cash Collateral to be held by the
Administrative Agent to secure the LC Exposure; and seventh, any excess shall be
paid to the Borrower or as otherwise required by any Governmental Requirement. 
Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
the Indebtedness that is comprised of Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to this Section 10.02 from amounts received from
“eligible contract participants” under the Commodity Exchange Act or any
regulations promulgated thereunder to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to Indebtedness described in this
Section 10.02 by the holders of any Excluded Swap Obligations are the same as
the proportional aggregate recoveries with respect to other Indebtedness
pursuant to this Section 10.02).

 

ARTICLE XI
The Administrative Agent

 

Section 11.01          Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent hereunder
and under the Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the

 

109

--------------------------------------------------------------------------------


 

Lenders and the Issuing Bank, and neither the Borrower nor any of its
Subsidiaries shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 11.02          Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties under the Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in  Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s discretion, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in ARTICLE VI
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

110

--------------------------------------------------------------------------------


 

Section 11.03   Action by Administrative Agent.  The Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and in all
cases the Administrative Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (a) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise shall not be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct.

 

Section 11.04   Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed or sent by the proper Person.  The Administrative Agent also may rely
upon any statement made to it orally or by telephone or by electronic
communication and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon and each of the Borrower, the Lenders
and the Issuing Bank hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. In determining compliance with
any condition hereunder to the making of a Loan, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Bank, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or the Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel,

 

111

--------------------------------------------------------------------------------


 

accountants or experts.  The Administrative Agent may deem and treat the payee
of any Note as the holder thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

 

Section 11.05   Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ARTICLE XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 11.06   Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower.  Upon any such resignation, the
Majority Lenders shall have the right, subject to the consent of the Borrower
(which consent shall (a) not be unreasonably withheld or delayed and (b) not be
required if any Event of Default has occurred and is continuing at the time of
such appointment) to appoint a successor.  If no successor shall have been so
appointed by the Majority Lenders (where applicable) and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York or San Francisco,
California, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.  If the
Administrative Agent is a Defaulting Lender due to the circumstances described
in clause (vi) of the definition of Defaulting Lender, the Majority Lenders
shall have the right to appoint a successor Administrative Agent which shall be
a commercial bank or trust company that is, if no Event of Default exists,
reasonably acceptable to the Borrower.  If no successor Administrative Agent has
been so appointed and shall have accepted such appointment by the 20th Business
Day after the date the Administrative Agent became a Defaulting Lender due to
the circumstances described in clause (vi) of the definition of Defaulting
Lender, the Administrative Agent shall be deemed to have been replaced and the
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and under any other Loan Document until such time, if any, as the
Majority

 

112

--------------------------------------------------------------------------------


 

Lenders appoint a successor Administrative Agent as provided above. After the
Administrative Agent is replaced in accordance with this Section 11.06, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such replaced Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while such replaced Administrative Agent was acting as
Administrative Agent.

 

Section 11.07   Administrative Agent as  Lender.  Each bank serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder.

 

Section 11.08   No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of the Administrative Agent or any of its Affiliates.  In
this regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in
this transaction as special counsel to the Administrative Agent only, except to
the extent otherwise expressly stated in any legal opinion or any Loan
Document.  Each other party hereto will consult with its own legal counsel to
the extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

 

Section 11.09   Authority of Administrative Agent to Release Collateral and
Liens.  Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any collateral (a) that is permitted to be sold or released
pursuant to the terms of the Loan Documents or (b) upon (i) termination of all
Elected Commitments, (ii) payment in full of all Indebtedness (other than
contingent indemnification obligations for which no claim has been made) owing
to the Administrative Agent, the Issuing Bank and the Lenders under the Loan
Documents, (iii) payment in full of all Indebtedness owing to any Lender Swap
Provider under any Swap Agreement pursuant to clause (b) of the definition of
“Indebtedness” (other than any Lender Swap Provider that has advised the
Administrative Agent that such Indebtedness pursuant to such clause (b) owing to
it is otherwise adequately provided for or novated), (iii) payment in full

 

113

--------------------------------------------------------------------------------


 

of all Indebtedness pursuant to clause (c) of the definition of “Indebtedness”
owing to any Bank Products Provider in respect of Bank Products (other than any
Bank Products Provider that has advised the Administrative Agent that such
Indebtedness pursuant to such clause (c) owing to it is otherwise adequately
provided for or collateralized), (iv) the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank have been made)
and (v) termination of all Swap Agreements with Lender Swap Providers (other
than any Lender Swap Provider that has advised the Administrative Agent that
such Lender Swap Agreements are otherwise adequately provided for or novated). 
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.

 

Section 11.10   Co-Syndication Agents and Co-Documentation Agents.  The Lenders
identified in this Agreement as Co-Syndication Agents and as Co-Documentation
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such. 
Without limiting the foregoing, the Co-Syndication Agents and the
Co-Documentation Agents shall not have or be deemed to have a fiduciary
relationship with any Lender.

 

Section 11.11   Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Indebtedness that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

 

114

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE XII
Miscellaneous

 

Section 12.01   Notices.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or, to the extent permitted in Sections
2.08(b), Section 2.09(b), Section 8.01 and Section 12.01(b), transmitted by
electronic communication, as follows:

 

(i)            if to the Borrower, to it at 1775 Sherman Street, Suite 1200,
Denver, Colorado 80203, Attention: Treasury Department (Telecopy
No. 303/861-0934) (E-mail Address: nmarkham@sm-energy.com);

 

(ii)           if to the Administrative Agent, to it at 1700 Lincoln, Sixth
Floor, MAC C7300-061, Denver, Colorado 80202, Attention of Timothy T. Green
(Telecopy No. 303/863-6765), with a copy to Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd - 1B1, Mailcode: MACD1109-019,
Charlotte, NC 28262, Attention of Agency Services (Telecopy No. 704/590-2782)
(E-mail Address: agencyservices.requests@wachovia.com);

 

(iii)          if to the Issuing Bank, to it at, 1700 Lincoln, Sixth Floor, MAC
C7300-061, Denver, Colorado 80202, Attention of Timothy T. Green (Telecopy
No. 303/863-6765);

 

(iv)          if to the Swingline Lender, to it at the address set forth in
clause (ii) above; or

 

(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)       Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other

 

115

--------------------------------------------------------------------------------


 

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

Section 12.02   Waivers; Amendments.

 

(a)       No failure on the part of the Administrative Agent, the Issuing Bank
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)       Notwithstanding Section 3.03, neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Maximum Credit Amount or Elected
Commitment of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written consent of the Borrowing
Base Increase Lenders, (iii) modify Section 2.07 without the written consent of
all of the Lenders (other than any Defaulting Lender), (iv) decrease or maintain
the Borrowing Base then in effect under Section 2.07, without the written
consent of the Supermajority Lenders (other than any Defaulting Lender) or
(v) modify Section 2.07 in any manner that results in an increase in the
Borrowing Base without the consent of each Lender (other than any Defaulting
Lender), (vi) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (vii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(viii) change Section 4.01(b), Section 4.01(c) or Section 10.02(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (ix) change the definition of the term “Material
Subsidiary” or “Substantial Portion”, without the written consent of each Lender
(other than any Defaulting Lender), (x) release any Guarantor (except as set
forth in the Guaranty Agreement), release all or substantially all of the
collateral, or reduce the percentage set forth in Section 8.14 to less than

 

116

--------------------------------------------------------------------------------


 

85%, without the written consent of each Lender (other than any Defaulting
Lender), or (xi) change any of the provisions of this Section 12.02(b) or the
definition of “Borrowing Base Increase Lenders” or the definition of “Majority
Lenders” or the definition of “Supermajority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or the
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Swingline Lender or the Issuing
Bank, as the case may be.  Notwithstanding the foregoing, any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.  Notwithstanding the foregoing, the Elected Commitment and outstanding
Borrowings of any Defaulting Lender shall be disregarded for all purposes of any
determination of whether the requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to this
Section 12.02); provided that, except as set forth in Sections 12.02(b)(iii),
(iv), (v), (ix), (x) and (xi), any waiver, amendment or modification requiring
the consent of all Lenders shall require the consent of such Defaulting
Lender.   If any Lender does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender and that has been approved by the Supermajority Lenders, the
Borrower may replace such non-consenting Lender in accordance with Section 5.06;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).

 

Section 12.03   Expenses, Indemnity; Damage Waiver.

 

(a)       The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental assessments, audits and surveys and appraisals, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, including the reasonable

 

117

--------------------------------------------------------------------------------


 

fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)       THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK, THE SWINGLINE LENDER AND EACH OTHER LENDER, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE DIRECTLY ARISING OUT OF, DIRECTLY IN CONNECTION
WITH, OR DIRECTLY AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN
DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO
COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH
ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix)

 

118

--------------------------------------------------------------------------------


 

THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY GUARANTOR AGAINST AN INDEMNITEE FOR A MATERIAL
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, IF THE BORROWER OR SUCH GUARANTOR HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

(c)       To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Swingline Lender or the Issuing Bank
under Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay
to the Administrative Agent, the Swingline Lender or the Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred

 

119

--------------------------------------------------------------------------------


 

by or asserted against the Administrative Agent, the Swingline Lender or the
Issuing Bank in its capacity as such.

 

(d)       To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)       All amounts due under this Section 12.03 shall be payable promptly
after written demand therefor.

 

Section 12.04   Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)       (i)  Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Elected
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower (provided that the consent of the Borrower shall not
be unreasonably withheld, and shall be deemed given if no objection is made
within fifteen (15) Business Days after the Borrower has received written notice
of the proposed assignment), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

120

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Elected Commitment or Loans,
the amount of the Elected Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, and, after giving effect thereto, the assigning
Lender shall have Elected Commitments and Loans aggregating at least $5,000,000,
in each case, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                in the case of an assignment to a CLO, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02 that
affects such CLO; and

 

(F)                                 no assignment shall be made to (1) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (2) a natural
Person.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Maximum Credit Amount and Elected Commitment of, and principal amount

 

121

--------------------------------------------------------------------------------


 

(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). 
Notwithstanding any other provision in any Loan Document to the contrary, the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, the Issuing
Bank and each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                      (i)                                     Any Lender may,
without the consent of the Borrower, the Administrative Agent or the Issuing
Bank, sell participations to one or more banks or other entities (other than
(x) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (y) a
natural Person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its Elected
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any

 

122

--------------------------------------------------------------------------------


 

commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)                                  To the extent that a participation would
cause the relevant Participant to receive any greater payment under Section 5.01
or Section 5.03 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, then unless the sale
of the participation to such Participant is made with the Borrower’s prior
written consent, the Borrower shall not be obliged to pay such increased costs. 
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless such Participant agrees  to
comply with Section 5.03(f) (it being understood that the documentation required
under Section 5.03(f) shall be delivered to the participating Lender) as though
it were a Lender.  In addition, with respect to each Participant that exercises
its rights under Section 5.01, Section 5.02 or Section 5.03, the Borrower may
exercise its rights under Section 5.06 as though such Participant were a Lender.

 

(d)                     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04(d) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(e)                      Notwithstanding any of the foregoing, the Borrower will
not and will not permit any of its Affiliates to assume, purchase, or otherwise
acquire, directly or indirectly, all or any portion of any Lender’s rights and
obligations under this Agreement (including all or any portion of any Lender’s
Elected Commitment and Loans).  Notwithstanding any of the foregoing, no Lender
shall assign, sell, sell participations, or otherwise dispose, directly or
indirectly, of all or any portion of any its rights and obligations under this
Agreement (including all or a portion of its Elected Commitment and the Loans
owing to it) to the Borrower or to any of the Borrower’s Affiliates.

 

Section 12.05          Survival; Revival; Reinstatement.

 

(a)                     All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the

 

123

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Elected Commitments have not
expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Elected Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

(b)                     To the extent that any payments on the Indebtedness or
proceeds of any collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Indebtedness so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

Section 12.06          Counterparts; Integration; Effectiveness.

 

(a)                     This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.   Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission (such as .pdf) shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

(b)                     This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.  This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

(c)                      Except as provided in Section 6.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

124

--------------------------------------------------------------------------------


 

Section 12.07          Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, obligations under Swap Agreements) at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of any Loan Party owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.

 

Section 12.09          GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)                     THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE
EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR,
CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE
STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN
DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                      THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS
AND EMPOWERS AND HEREBY CONFERS AN IRREVOCABLE SPECIAL

 

125

--------------------------------------------------------------------------------


 

POWER, AMPLE AND SUFFICIENT, TO CORPORATION SERVICE COMPANY, WITH OFFICES ON THE
DATE HEREOF AT DENVER, COLORADO AS ITS DESIGNEE, APPOINTEE AND AGENT WITH
RESPECT TO ANY SUCH ACTION OR PROCEEDING IN NEW YORK TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH PROCEEDING AND AGREES THAT THE FAILURE OF SUCH AGENT TO GIVE ANY ADVICE
OF ANY SUCH SERVICE OF PROCESS TO THE BORROWER SHALL NOT IMPAIR OR AFFECT THE
VALIDITY OF SUCH SERVICE OR OF ANY CLAIM BASED THEREON.  IF FOR ANY REASON SUCH
DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE
BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION.  EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS
SPECIFIED PURSUANT TO SECTION 12.01  (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH
SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  NOTHING HEREIN SHALL AFFECT THE RIGHT
OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)                     EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

Section 12.10          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

126

--------------------------------------------------------------------------------


 

Section 12.11          Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, partners, members, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower, (h) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or this Agreement,
(ii) any market data collector or (iii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to this Agreement or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary; provided that, in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding
anything herein to the contrary, “Information” shall not include, and the
Borrower, the Borrower’s Subsidiaries, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
the aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (a) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and (b) all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment or tax
structure.

 

127

--------------------------------------------------------------------------------


 

Section 12.12          Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Loans, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans evidenced by the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time
(i) the amount of interest payable to any Lender on any date shall be computed
at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 12.12 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12.

 

Section 12.13          EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS

 

128

--------------------------------------------------------------------------------


 

CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14          Existing Credit Agreement.

 

(a)           On the Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall be replaced hereby; provided that the Borrower, the
Administrative Agent and the Lenders agree that (i) the “Commitments” of the
lenders under the Existing Credit Agreement shall be superseded by this
Agreement and terminated (except as otherwise expressly provided in
Section 12.05(a) of the Existing Credit Agreement with respect to the survival
of certain covenants and agreements made by the Borrower in the Existing Credit
Agreement), (ii) the Existing Credit Agreement shall continue to evidence the
representations and warranties made by the Borrower prior to the Effective Date,
(iii) except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Indebtedness, (iv) the Existing Credit Agreement shall continue
to evidence and govern any action or omission performed, required to be
performed or approved pursuant to the Existing Credit Agreement prior to the
Effective Date (including, without limitation, any failure, prior to the
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement and any permitted releases of collateral) and any act, omission or
event to occur or measured by any date or period of time commencing on, or
including any date or period prior to, the Effective Date and (v) the terms and
provisions of the Existing Credit Agreement shall continue in full force and
effect to the extent provided in clause (d) of this Section 12.14.  The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement existing prior to the Effective Date.  This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

 

(b)           The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Issuing Banks’ rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the Indebtedness
incurred under the Existing Credit Agreement and the Letters of Credit issued
thereunder.

 

(c)            On and after the Effective Date, (i) all references to the
Existing Credit Agreement (or to any amendment or any amendment and restatement
thereof) in the Loan Documents (other than this Agreement) shall be deemed to
refer to the Existing Credit

 

129

--------------------------------------------------------------------------------


 

Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Existing Credit Agreement or in any Loan Document (but
not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.

 

(d)           This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.

 

(e)            The undersigned waive any right to receive any notice of such
termination and any right to receive any notice of prepayment of amounts owed
under the Existing Credit Agreement.  Each Lender that was a party to the
Existing Credit Agreement hereby agrees to return to the Borrower, with
reasonable promptness, any promissory note delivered by the Borrower to such
Lender in connection with the Existing Credit Agreement.

 

Section 12.15          Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
the Lender Swap Providers on a pro rata basis in respect of any obligations
(other than Excluded Swap Obligations) under any Swap Agreement with the
Borrower or any Restricted Subsidiary, including any Swap Agreement in existence
prior to the date hereof, but excluding in the case of all Swap Agreements,
whether currently in existence or entered into after the date hereof, any
additional transactions or confirmations entered into (a) after such Lender Swap
Provider ceases to be a Lender or an Affiliate of a Lender or (b) after
assignment by a Lender Swap Provider to another Lender Swap Provider that is not
a Lender or an Affiliate of a Lender.  No Lender Swap Provider shall have any
voting or consent rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

Section 12.16          No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.17          USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

130

--------------------------------------------------------------------------------


 

Section 12.18          Keepwell Understanding.  The Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to each Loan Party (other than the
Borrower) in order for such Loan Party to honor its obligations under its
respective Guaranty Agreement including obligations with respect to Swap
Agreements that constitute Indebtedness hereunder (provided, however, that the
Borrower shall only be liable under this Section 12.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 12.18, or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of the Borrower under this Section 12.18 shall
remain in full force and effect until all Indebtedness is paid in full to the
Lenders and the Administrative Agent, and all of the Lenders’ Elected
Commitments are terminated.  The Borrower intends that this Section 12.18
constitute, and this Section 12.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 12.19          Arm’s-Length Transaction.  The Borrower acknowledges and
agrees that: (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the joint lead arrangers, bookrunner,
co-syndication agents and co-documentation agents listed on the cover
page hereof (collectively, the “Other Agents”) and the Lenders are arm’s-length
commercial transactions between the Borrower, and its Affiliates, on the one
hand, and the Administrative Agent, the Other Agents, and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the documents related
hereto; (ii) (A) the Administrative Agent, the Other Agents and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Other Agents or any
Lender has any obligation to the Borrower, or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other documents related hereto; and (iii) the
Administrative Agent, the Other Agents and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, and its Affiliates, and
neither the Administrative Agent, the Other Agents, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Other Agents
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 12.20          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

131

--------------------------------------------------------------------------------


 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion powers of any
EEA Resolution Authority.

 

[Signatures Follow]

 

132

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

SM ENERGY COMPANY

 

 

 

 

 

 

By:

/s/A. Wade Pursell

 

Name:

A. Wade Pursell

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/Sarah Thomas

 

Name:

Sarah Thomas

 

Title:

Director

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, Individually and as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Kody J. Nerios

 

Name:

Kody J. Nerios

 

Title:

Authorized Officer

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, Individually and as Co-Documentation Agent

 

 

 

 

 

 

By:

/s/ Kari McDaniel

 

Name:

Kari McDaniel

 

Title:

Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Katy Berkemeyer

 

Name:

Katy Berkemeyer

 

Title:

Authorized Signatory

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

Capital One, National Association

 

 

 

 

 

By:

/s/ Cameron Breitenbach

 

Name:

Cameron Breitenbach

 

Title:

Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Caroline M. McClurg

 

Name:

Caroline M. McClurg

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Ryan Durikin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John. C. Lozano

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA

 

As a Lender

 

 

 

 

 

By:

/s/ Guy C. Evangelista

 

Name:

Guy C. Evangelista

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ David M. Bornstein

 

Name:

David M. Bornstein

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Sixth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

[Annex I to SM Energy Company Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------